Exhibit 10.2

 

IMPORTANT: NO CHAPTER 11 CASE HAS BEEN COMMENCED AT THIS TIME. THE SOLICITATION
MATERIALS ACCOMPANYING THIS PLAN OF REORGANIZATION HAVE NOT BEEN APPROVED BY THE
BANKRUPTCY COURT AS CONTAINING “ADEQUATE INFORMATION” WITHIN THE MEANING OF 11
U.S.C. § 1125(a) NOR HAVE THEY BEEN APPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION. IN THE EVENT THAT THE DEBTORS DO FILE CHAPTER 11 CASES, THE DEBTORS
EXPECT TO SEEK AN ORDER OR ORDERS OF THE BANKRUPTCY COURT, AMONG OTHER THINGS:
(1) APPROVING THE SOLICITATION OF VOTES AS HAVING BEEN IN COMPLIANCE WITH 11
U.S.C. § 1126(b); AND (2) CONFIRMING THE PLAN OF REORGANIZATION PURSUANT TO 11
U.S.C. § 1129.

 

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE:

§

CASE NOS. 15-12500

 

§

 

Cubic Energy, Inc., et al.,(1)

§

 

 

§

 

Debtors.

§

(Chapter 11)

 

PREPACKAGED PLAN OF REORGANIZATION
OF CUBIC ENERGY, INC., ET AL.,
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 

Robert W. Jones

Scott D. Cousins, Esq.

Brent R. McIlwain

Justin R. Alberto, Esq.

Brian Smith

BAYARD, P.A.

HOLLAND & KNIGHT LLP

222 Delaware Avenue, Suite 900

200 Crescent Court, Suite 1600

Wilmington, DE 19801

Dallas, TX 75201

Telephone:

(302) 655-5000

Telephone:

(214) 964-9500

Facsimile:

(302) 658-6395

Facsimile:

(214) 964-9501

Email:

scousins@bayardlaw.com

Email:

robert.jones@hklaw.com

 

jalberto@bayardlaw.com

 

brent.mcilwain@hklaw.com

 

 

brian.smith@hklaw.com

 

 

Proposed Counsel for the
Debtors and Debtors in Possession

 

DATED: December 10, 2015

 

--------------------------------------------------------------------------------

(1)                                 The Debtors in these chapter 11 cases and
the last four digits of each Debtor’s taxpayer identification number are as
follows:  Cubic Energy, Inc. (2095); Cubic Asset Holding, LLC (3106); Cubic
Asset, LLC (7565); Cubic Louisiana Holding, LLC (0729); and Cubic Louisiana, LLC
(1412).

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

Cubic Energy, Inc., a Texas corporation (“Cubic Energy”), together with Cubic
Louisiana Holding, LLC, a Delaware limited liability company (“Cubic Louisiana
Holding”), Cubic Louisiana, LLC, a Delaware limited liability company (“Cubic
Louisiana”), Cubic Asset Holding, LLC, a Delaware limited liability company
(“Cubic Asset Holding”), and Cubic Asset, LLC, a Delaware limited liability
company (“Cubic Asset”), propose this prepackaged reorganization plan (as may be
amended, modified or supplemented from time to time in accordance with, if prior
to the Effective Date (defined below), the Plan Support Agreement (defined
below) and following the Effective Date, the terms hereof, the “Plan”) pursuant
to Chapter 11 of Title 11 of the United States Code. Reference is made hereby to
the Disclosure Statement (as defined herein) distributed with this Plan. The
Disclosure Statement, among other things, describes (a) the treatment of Claims
and Interests under the Plan, including a description of securities to be issued
under the Plan to satisfy certain Claims, (b) various matters relating to
confirmation of the Plan, and (c) financial and other information regarding the
Debtors’ and Reorganized Debtors’ businesses.

 

THE ONLY ENTITIES ENTITLED TO VOTE ON THE PLAN ARE THE HOLDERS OF CLASS 3 —
PREPETITION SECURED NOTES CLAIMS, CLASS 4 — WELLS FARGO CLAIMS AND CLASS 5A —
CUBIC ASSET BP CLAIMS.  PRIOR TO VOTING, YOU ARE URGED TO READ THE PLAN AND
DISCLOSURE STATEMENT WITH CARE TO EVALUATE THE LEGAL EFFECT OF THE PLAN ON YOUR
RIGHTS AND CONSULT WITH COUNSEL OF YOUR CHOICE.  NO MATERIALS OTHER THAN THE
PLAN AND THE OTHER SOLICITATION MATERIALS (DEFINED BELOW) HAVE BEEN AUTHORIZED
BY THE DEBTORS FOR USE IN SOLICITING ACCEPTANCES OR REJECTIONS OF THE PLAN.

 

ARTICLE I

 

DEFINITIONS, RULES OF INTERPRETATION,
AND COMPUTATION OF TIME

 

A.                                    Definitions

 

Unless the context otherwise requires, the following terms shall have the
following meanings when used in capitalized form in the Plan:

 

1.1                               “Administrative Claim” means a Claim for
payment of an expense of a kind specified in sections 503(b)(1) and 507(b) of
the Bankruptcy Code, including (a) the actual and necessary costs and expenses
incurred after the Petition Date of preserving property of the Estates,
including operating expenses of the Debtors, and (b) all fees and charges
assessed against the Estates under section 1930 of title 28, United States Code,
but in all cases, excluding Estate Professional Fee Expenses.

 

1.2                               “Affiliate” means (x) with respect to any
Debtor, the meaning ascribed to it in section 101(2) of the Bankruptcy Code, and
(y) with respect to any other Entity, another Entity

 

--------------------------------------------------------------------------------


 

that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control such Entity.

 

1.3                               “Allowed” means, with respect to any (a) Claim
or portion thereof (other than an Administrative Claim), such Claim has been
allowed (x) by a Final Order, (y) if such Claim is a Claim against the Cubic
Asset Debtors, pursuant to the terms of a duly executed and delivered written
agreement between Reorganized Cubic Energy and the Holder of such Claim or
(z) expressly in a liquidated amount pursuant to the terms of the Plan,
(b)(i) Cubic Asset Administrative Claim or portion thereof, such Claim (x) was
incurred in accordance with the Cubic Asset Budget in the ordinary course of the
Cubic Asset Debtors’ business or (y) has been allowed (A) by a Final Order or
(B) pursuant to the terms of a duly executed and delivered written agreement
between Reorganized Cubic Energy and the Holder of such Claim or (ii) Cubic
Louisiana Administrative Claim or portion thereof, such Claim (x) was incurred
in accordance with the Cubic Louisiana Budget in the ordinary course of the
Cubic Louisiana Debtors’ business, or (y) has been allowed (A) by a Final Order
or (B) pursuant to the terms of a duly executed and delivered written agreement
between Reorganized Cubic Louisiana and the Holder of such Claim; and
(c) Interest that, as of the Petition Date, appears of record in the equity
register maintained by or on behalf of the Debtors.

 

1.4                               “Anchorage Entities” means, collectively,
Anchorage Capital Group, L.L.C. and its Affiliates (including AIO III CE, L.P.,
Anchorage Illiquid Opportunities III, L.P., AIO III AIV 3, L.L.C., and Anchorage
Illiquid Opportunities III (B), L.P.).

 

1.5                               “Assumed Contract List” means the list of
executory contracts and unexpired leases which the Debtors are seeking to assume
and the Cure amounts, if any, required to be paid in connection with such
assumption pursuant to section 365(b)(1) of the Bankruptcy Code, in each case,
as set forth in the Plan Supplement, which list: (a) may be amended, modified or
supplemented from time to time in accordance with, if prior to the Effective
Date, the Plan Support Agreement, and following the Effective Date, with the
prior written consent of (x) in the case of executory contracts or unexpired
leases to which any Cubic Asset Debtor is a party, the Required Prepetition
Noteholders and (y) in the case of executory contracts or unexpired leases to
which any Cubic Louisiana Debtor is a party, WFEC; and (b) shall include, on a
modified basis as set forth in the BP Term Sheet, with no cure amount owed,
(i) as between BP Energy and Cubic Asset, the Operational Agency Agreement,
dated October 2, 2013 and amended October 31, 2013; and (ii) as between BPPNA
and Cubic Asset, the Agreement for the Daily Forward Purchase and Sale of 100%
of Cubic Asset’s Crude Oil Produced from Hilltop Area in Leon and Robertson
Counties in Texas, dated October 2, 2013.

 

1.6                               “Ballot” means the ballot for voting to accept
or reject the Plan prepared and distributed along with the Disclosure Statement
by the Debtors to Holders of Class 3, Class 4 and Class 5A Claims.

 

1.7                               “Bankruptcy Code” means title 11 of the United
States Code, 11 U.S.C. §§ 101 et seq., as in effect on the Petition Date,
together with any amendments made thereto subsequent to the Petition Date, to
the extent that any such amendments are applicable to the Chapter 11 Cases.

 

2

--------------------------------------------------------------------------------


 

1.8                               “Bankruptcy Court” means the United States
Bankruptcy Court for the District of Delaware.

 

1.9                               “Bankruptcy Rules” means the Federal Rules of
Bankruptcy Procedure and the Official Bankruptcy Forms, and the Federal Rules of
Civil Procedure and the local rules of the Bankruptcy Court, as applicable to
Chapter 11 Cases or proceedings therein, together with all amendments and
modifications thereto, in each case, in effect during the Chapter 11 Cases.

 

1.10                        “BP Claims” means Cubic Asset BP Claims and Cubic
Louisiana BP Claims.

 

1.11                        “BP Energy” means BP Energy Company, a Delaware
corporation.

 

1.12                        “BP Entities” means, collectively, BP Energy Company
and BPPNA.

 

1.13                        “BP Term Sheet” means the term sheet attached as
Exhibit F to the Plan Support Agreement.

 

1.14                        “BPPNA” means BP Products North America, Inc., a
Maryland corporation.

 

1.15                        “Budget” means the Cubic Asset Budget or the Cubic
Louisiana Budget as the context so requires.

 

1.16                        “Business Day” means any day, excluding Saturdays,
Sundays or “legal holidays” (as defined in Fed. R. Bankr. P. 9006(a)), on which
commercial banks are open for business in New York, New York.

 

1.17                        “Cash” means legal tender of the United States.

 

1.18                        “Causes of Action” means all rights, Claims, suits,
causes of action, defenses, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances and trespasses of, or belonging to, the Estates, demands,
damages, obligations, and liabilities of any kind or nature under contract, at
law or in equity, known or unknown, contingent or matured, liquidated or
unliquidated, and all rights and remedies with respect thereto.

 

1.19                        “Chapter 11 Cases” means the jointly-administered
Chapter 11 cases of the Debtors.

 

1.20                        “Claim” means a claim within the meaning of section
101(5) of the Bankruptcy Code, whether or not asserted.

 

1.21                        “Class” means a class of Claims or Interests listed
in the Plan.

 

1.22                        “Confirmation” means the entry by the Bankruptcy
Court of the Confirmation Order.

 

1.23                        “Confirmation Date” means the date the Bankruptcy
Court enters the Confirmation Order.

 

3

--------------------------------------------------------------------------------


 

1.24                        “Confirmation Hearing” means the hearing to consider
confirmation of the Plan under section 1128 of the Bankruptcy Code, as such
hearing may be adjourned or continued from time to time.

 

1.25                        “Confirmation Order” means the order of the
Bankruptcy Court confirming this Plan pursuant to section 1129 of the Bankruptcy
Code, as may be amended, modified or supplemented from time to time in
accordance with the terms of the Plan Support Agreement.

 

1.26                        “Cubic Asset” shall have the meaning ascribed to it
in the preamble above.

 

1.27                        “Cubic Asset Administrative Claim” means an
Administrative Claim against a Cubic Asset Debtor other than Cubic Louisiana
Administrative Claims.

 

1.28                        “Cubic Asset BP Claims” means all Claims, whether
secured or unsecured, of BP Energy related to, arising under or in connection
with the Cubic Asset ISDA Master Agreements or the Cubic Asset BP Hedges, and in
each case, all certificates, instruments, agreements, guarantees and other
documents made or delivered in connection therewith, including the Cubic Asset
BP Intercreditor Agreements.

 

1.29                        “Cubic Asset BP Hedges” means the hedging,
derivative and physical commodities arrangements and/or transactions between
Cubic Asset and BP Energy pursuant to the Cubic Asset ISDA Master Agreements.

 

1.30                        “Cubic Asset BP Intercreditor Agreements” means,
collectively, (a) the Pari Passu Intercreditor and Collateral Agency Agreement,
dated as of October 2, 2013, among the Prepetition Secured Notes Agent, BP
Energy, Cubic Asset Holding, Cubic Asset and the other New Note Parties party
thereto from time to time; and (b) the First Lien/Second Lien Intercreditor
Agreement, dated as of October 2, 2013, among the Prepetition Secured Notes
Agent, BP Energy, Cubic Asset, Cubic Asset Holding and the other New Note
Parties party thereto from time to time.

 

1.31                        “Cubic Asset ISDA Master Agreements” means,
collectively, (a) the 2002 ISDA Master Agreement dated as of October 2, 2013, by
and among Cubic Asset and BP Energy (as counterparty), together with any
schedules and confirmations thereto, relating solely as to the call options
transactions entered into on October 2, 2013 and (b) the 2002 ISDA Master
Agreement, dated as of October 2, 2013, among BP Energy and Cubic Asset (as
counterparty), together with any schedules and confirmations thereto.

 

1.32                        “Cubic Asset Claim” means any Claim asserted against
any Cubic Asset Debtor.

 

1.33                        “Cubic Asset Budget” means the Budget for the Cubic
Asset Debtors’ Chapter 11 Cases in the form attached as Exhibit B to the Plan
Support Agreement, as may be amended, modified or supplemented from time to time
in accordance with the Plan Support Agreement.

 

1.34                        “Cubic Asset Debtor” means, individually or
collectively, Cubic Energy, Cubic Asset, or Cubic Asset Holding, as the context
so requires, as debtor-in-possession and including its respective Estate.

 

4

--------------------------------------------------------------------------------


 

1.35                        “Cubic Asset General Unsecured Claim” means any
Claim against a Cubic Asset Debtor that is neither secured by a Lien nor
entitled to priority under the Bankruptcy Code or any order of the Bankruptcy
Court, including any Claim arising from the rejection of an executory contract
or unexpired lease under section 365 of the Bankruptcy Code.

 

1.36                        “Cubic Asset Holding” shall have the meaning
ascribed to it in the preamble above.

 

1.37                        “Cubic Asset Other Priority Claim” means an Other
Priority Claim against a Cubic Asset Debtor other than Cubic Louisiana Other
Priority Claims.

 

1.38                        “Cubic Asset Other Secured Claim” means an Allowed
Secured Claim against a Cubic Asset Debtor, other than Prepetition Secured Notes
Claims, Wells Fargo Claims, BP Claims or Cubic Louisiana Other Secured Claims.

 

1.39                        “Cubic Asset Priority Tax Claim” means a Priority
Tax Claim against a Cubic Asset Debtor other than Cubic Louisiana Priority Tax
Claims.

 

1.40                        “Cubic Asset Trade Account” means an account
established on or prior to thirty (30) Business Days following the Effective
Date for the purpose of funding Specified Cubic Asset Trade Claims.

 

1.41                        “Cubic Energy” shall have the meaning ascribed to it
in the preamble above.

 

1.42                        “Cubic Louisiana” shall have the meaning ascribed to
it in the preamble above.

 

1.43                        “Cubic Louisiana Administrative Claim” means an
Administrative Claim against, or attributable to, a Cubic Louisiana Debtor.

 

1.44                        “Cubic Louisiana BP Claims” means all Claims,
whether secured or unsecured, of BP Energy related to, arising under or in
connection with the Cubic Louisiana ISDA Master Agreement, and in each case, all
certificates, instruments, agreements, guarantees and other documents made or
delivered in connection therewith, including the Cubic Louisiana BP
Intercreditor Agreements.

 

1.45                        “Cubic Louisiana BP Hedges” means the hedging,
derivative and commodities arrangements and/or transactions, if any, between any
of the Cubic Louisiana Debtors and BP Energy pursuant to the Cubic Louisiana
ISDA Master Agreement.

 

1.46                        “Cubic Louisiana BP Intercreditor Agreements” means
(a) the Pari Passu Intercreditor and Collateral Agency Agreement, dated as of
October 2, 2013, among WFEC, BP Energy, the Cubic Louisiana Debtors and the
other Old Note Parties party thereto from time to time and (b) the Pari Passu
Intercreditor and Collateral Agency Agreement, dated as of October 2, 2013,
among WFEC, BP Energy, other Permitted Hedging Parties party thereto from time
to time, the Cubic Louisiana Debtors and the other Credit Parties party thereto
from time to time.

 

5

--------------------------------------------------------------------------------


 

1.47                        “Cubic Louisiana ISDA Master Agreement” means the
2002 ISDA Master Agreement, dated as of October 2, 2013, by and among Cubic
Louisiana and BP Energy (as counterparty), together with any schedules and
confirmations thereto.

 

1.48                        “Cubic Louisiana Budget” means the Budget for the
Cubic Louisiana Debtors’ Chapter 11 Cases, which shall include a portion of the
Administrative Claims against Cubic Energy, in the form attached as Exhibit C to
the Plan Support Agreement, as may be amended, modified or supplemented from
time to time in accordance with the Plan Support Agreement.

 

1.49                        “Cubic Louisiana Claim” means any Claim asserted
against any Cubic Louisiana Debtor.

 

1.50                        “Cubic Louisiana Debtor” means Cubic Louisiana
and/or Cubic Louisiana Holding, as the context so requires, as
debtor-in-possession and including their respective Estates.

 

1.51                        “Cubic Louisiana General Unsecured Claim” means any
Claim against a Cubic Louisiana Debtor that is neither secured by a Lien nor
entitled to priority under the Bankruptcy Code or any order of the Bankruptcy
Court, including any Claim arising from the rejection of an executory contract
or unexpired lease under section 365 of the Bankruptcy Code and any BP Claims.

 

1.52                        “Cubic Louisiana Holding” shall have the meaning
ascribed to it in the preamble above.

 

1.53                        “Cubic Louisiana Other Priority Claim” means an
Other Priority Claim against, or attributable to, a Cubic Louisiana Debtor.

 

1.54                        “Cubic Louisiana Other Secured Claim” means an
Allowed Secured Claim against, or attributable to, a Cubic Louisiana Debtor,
other than a Prepetition Secured Notes Claim, Wells Fargo Claim, or BP Claim.

 

1.55                        “Cubic Louisiana Priority Tax Claim” means a
Priority Tax Claim against, or attributable to, a Cubic Louisiana Debtor.

 

1.56                        “Cubic Louisiana Trade Account” means an account
established on or prior to thirty (30) Business Days following the Effective
Date for the purpose of funding Specified Cubic Louisiana Trade Claims.

 

1.57                        “Cure” means the payment of Cash by the applicable
Debtor or distribution of other property (as (x) in the case of the Cubic Asset
Debtors, the Required Prepetition Noteholders or (y) in the case of the Cubic
Louisiana Debtors, WFEC may agree or the Bankruptcy Court may order) necessary
to cure defaults under an executory contract or unexpired lease to permit the
applicable Debtor to assume such contract or unexpired lease pursuant to section
365(a) of the Bankruptcy Code.

 

6

--------------------------------------------------------------------------------


 

1.58                        “D&O Liability Insurance Policies” means all
insurance policies for directors’ and officers’ liability maintained by the
Debtors issued prior to the Effective Date, including any such “tail” policies.

 

1.59                        “Debtors” means Cubic Energy, Cubic Louisiana
Holding, Cubic Louisiana, Cubic Asset Holding, and Cubic Asset, as debtors and
debtors-in-possession, under sections 1107 and 1108 of the Bankruptcy Code and
their respective Estates.

 

1.60                        “Disclosure Statement” means the Disclosure
Statement attached as Exhibit E to the Plan Support Agreement, as may be
amended, modified or supplemented from time to time in accordance with the terms
of the Plan Support Agreement, and distributed in accordance with the Plan
Support Agreement, section 1125 of the Bankruptcy Code and Bankruptcy Rule 3018.

 

1.61                        “Disputed” means (a) with respect to any Cubic Asset
Claim, such Claim or portion thereof as to which a Cubic Asset Debtor (or after
the Effective Date, Reorganized Cubic Energy) has interposed an objection or
request for estimation in accordance with the Bankruptcy Code and the Bankruptcy
Rules, or that otherwise is disputed by a Cubic Asset Debtor (or after the
Effective Date, Reorganized Cubic Energy) in accordance with applicable law,
which objection has not been withdrawn or determined by a Final Order and
(b) with respect to any Cubic Louisiana Claim such Claim or portion thereof as
to which a Cubic Louisiana Debtor (or after the Effective Date, Reorganized
Cubic Louisiana) has interposed an objection or request for estimation in
accordance with the Bankruptcy Code and the Bankruptcy Rules, or that otherwise
is disputed by a Cubic Louisiana Debtor (or after the Effective Date,
Reorganized Cubic Louisiana) in accordance with applicable law, which objection
has not been withdrawn or determined by a Final Order.

 

1.62                        “Effective Date” means the first Business Day on
which all conditions precedent in Section 8.1 of the Plan have been satisfied
or, if capable of being waived, have been waived in accordance with Section 8.3.

 

1.63                        “Eligible Cubic Asset Trade Holder” has the meaning
set forth in Section 3.7.

 

1.64                        “Eligible Cubic Louisiana Trade Holder” has the
meaning set forth in Section 3.8.

 

1.65                        “Eligible Employee” has the meaning set forth in
Section 3.9.

 

1.66                        “Employee Claim Release” means a release to be
executed by a Eligible Employee in order to receive a Severance Payment, in form
and substance satisfactory to the Required Prepetition Noteholders and in
substantially the form to be set forth in the Plan Supplement.

 

1.67                        “Entity” has the meaning ascribed to such term by
section 101(15) of the Bankruptcy Code.

 

1.68                        “Environmental Material Adverse Effect” means a
violation of any federal, state, local, foreign or other applicable statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses, agreements, or other governmental
laws or restrictions relating to pollution, protection of the environment, and
occupational health

 

7

--------------------------------------------------------------------------------


 

or safety with respect to the release of hazardous materials into the
environment, which could reasonably be expected to result in a Material Adverse
Effect.

 

1.69                        “Estate” means the property of a Debtor wherever
located and by whomever held, as provided under section 541 of the Bankruptcy
Code.

 

1.70                        “Estate Professional Fee Expenses” means
Professionals’ fees, disbursements, expenses or related support services.

 

1.71                        “Exculpated Parties” means the Reorganized Debtors
and the Released Parties.

 

1.72                        “Final Order” means an order or judgment of the
Bankruptcy Court (a) which has not been reversed, stayed, modified, amended or
revoked, and as to which (i) the time to appeal, petition for certiorari, or
file a motion for reargument or rehearing has expired or has been waived and
(ii) no appeal, petition for certiorari, or motion for review, reargument, stay
or rehearing shall then be pending, or (b) in the event an appeal, petition for
certiorari, or motion for review, reargument, stay or rehearing has been sought,
the order or judgment of the Bankruptcy Court shall have been (i) affirmed by
the highest court to which such order was appealed or from which reargument or
rehearing was sought, or certiorari has been denied, and (ii) the time to take
any further appeal, petition for certiorari or other proceedings for reargument,
review or rehearing shall have expired; provided, however, that no order shall
fail to be a Final Order solely because of the possibility that a motion
pursuant to Rule 60 of the Federal Rules of Civil Procedure or a motion under
section 1144 of the Bankruptcy Code may be filed with respect to such order.

 

1.73                        “Holder” means the beneficial holder of any Claim or
Interest.

 

1.74                        “Holdings Merger” has the meaning set forth in
Section 3.3.

 

1.75                        “Houlihan” means Houlihan Lokey Capital, Inc.
(collectively with its subsidiaries and affiliates), the Debtors’ financial
advisor.

 

1.76                        “Impaired” has the meaning ascribed to it by section
1124 of the Bankruptcy Code.

 

1.77                        “Intercompany Claim” means any Claim held by a
Debtor against any other Debtor.

 

1.78                        “Interest” means the legal, equitable, contractual
and other rights of any Entity with respect to any equity or ownership interests
in a Debtor or any other right thereto (or relating thereto), including equity
or ownership interests evidenced by common stock, preferred stock, membership
interests, rights with respect to shareholder agreements and voting trusts, and
stock options, warrants or any other rights to purchase or otherwise receive any
equity or ownership interest in any Debtor, or any right to payment or
compensation based upon any such interest, whether or not such interest is owned
by the Holder of such right to payment or compensation.

 

8

--------------------------------------------------------------------------------


 

1.79                        “Lien” has the meaning ascribed to such term by
section 101(37) of the Bankruptcy Code.

 

1.80                        “Material Adverse Effect” means a material adverse
change in or material adverse effect on (a) the business, operations, property
or condition (financial or otherwise) of the Cubic Asset Debtors taken as a
whole, or (b) the ability of the Debtors to perform any of their obligations
under the Plan or any Plan Supplement.

 

1.81                        “Modified Cubic Asset BP Hedges” means the Cubic
Asset BP Hedges on substantially similar terms, but as amended and restated to
reflect the material terms set forth on the BP Term Sheet, and in the form
attached to the Plan Supplement, as may be amended, modified or supplemented
from time to time in accordance with, if prior to the Effective Date, the Plan
Support Agreement and following the Effective Date, the terms thereof.

 

1.82                        “New Cubic Energy Constituent Documents” means the
Reorganized Cubic Energy Certificate of Formation and the Reorganized Cubic
Energy Operating Agreement.

 

1.83                        “New Cubic Energy Senior Secured Notes” means the
14% first-lien senior secured notes dated as of the Effective Date due 2020 in
an aggregate principal amount of $30 million issued by Reorganized Cubic Energy
and guaranteed on a senior secured basis by Reorganized Cubic Asset, the
material terms of which are set forth on the term sheet attached as Exhibit H to
the Plan Support Agreement, and in the form attached to the Plan Supplement, as
may be amended, modified or supplemented from time to time in accordance with,
if prior to the Effective Date, the Plan Support Agreement and following the
Effective Date, the terms thereof.

 

1.84                        “New Financing Documents” means the New Cubic Energy
Senior Secured Notes and all certificates, instruments, agreements, security
documents, including UCC-1 financing statements, mortgages, assignments of
leases and rents and deeds of trust, guarantees and other documents made, filed
or delivered in connection therewith, in each case, in form and substance
acceptable to the Required Prepetition Noteholders.

 

1.85                        “New Manager” means Fossil Operating Inc.

 

1.86                        “New MSA” means the master services agreement dated
as of the Effective Date between Reorganized Cubic Energy and the New Manager,
the material terms of which are set forth on Exhibit I to the Plan Support
Agreement, and in the form attached to the Plan Supplement, as may be amended,
modified or supplemented from time to time in accordance with, if prior to the
Effective Date, the Plan Support Agreement and following the Effective Date, the
terms thereof.

 

1.87                        “Oil and Gas Leases” means any and all unexpired
instruments in favor of the Debtors by which a leasehold or working interest is
created in oil and gas and/or other liquid or gaseous hydrocarbons, including
methane.

 

1.88                        “Other Priority Claim” means a Claim entitled to
priority under section 507(a) of the Bankruptcy Code, other than a Priority Tax
Claim or an Administrative Claim.

 

9

--------------------------------------------------------------------------------


 

1.89                        “Person” has the meaning ascribed to such term by
section 101(41) of the Bankruptcy Code.

 

1.90                        “Petition Date” means the date on which the Debtors
filed their voluntary petitions for relief under Chapter 11 of the Bankruptcy
Code commencing the Chapter 11 Cases.

 

1.91                        “Plan” has the meaning ascribed to it in the
Preamble above.

 

1.92                        “Plan Supplement” means the compilation of documents
and exhibits filed with the Bankruptcy Court not later than five (5) Business
Days prior to the date the Confirmation Hearing is scheduled to be held, as such
documents and exhibits may be amended, modified or supplemented from time to
time in accordance with, if prior to the Effective Date, the Plan Support
Agreement and following the Effective Date, the terms thereof, and which
documents and exhibits shall be satisfactory, in form and substance, (x) in the
case of documents and exhibits affecting any Cubic Asset Debtor or Reorganized
Cubic Asset Debtor, Prepetition Secured Noteholder or Holder of the Reorganized
Cubic Energy Membership Interests, to the Required Prepetition Noteholders and
(y) in the case of documents and exhibits affecting any Cubic Louisiana Debtor,
Reorganized Cubic Louisiana or Holder of Wells Fargo Claims, to WFEC.

 

1.93                        “Plan Support Agreement” means the Plan Support
Agreement, dated as of December 10, 2015, between the Debtors, the Prepetition
Secured Noteholders, WFEC, the BP Entities, and Fossil Operating Inc., as may be
amended, modified or supplemented from time to time in accordance with the terms
thereof.

 

1.94                        “Prepetition Note Purchase Agreement” means the Note
Purchase Agreement, dated as of October 2, 2013, by and among the Debtors, the
Prepetition Secured Notes Agent, and the various note purchasers signatory
thereto, as such agreement is amended, modified, and/or restated from time to
time, including by the Amendment, Forbearance and Waiver Agreement, dated
July 14, 2014, by and among the Debtors, the Prepetition Secured Noteholders and
certain holders of registration rights.

 

1.95                        “Prepetition Secured Notes” means all notes issued
pursuant to the Prepetition Note Purchase Agreement.

 

1.96                        “Prepetition Secured Notes Agent” means Wilmington
Trust, National Association, in its capacity as agent for the Prepetition
Secured Noteholders.

 

1.97                        “Prepetition Secured Notes Claim” means all Claims
related to, arising under or in connection with the Prepetition Secured Notes
Documents.

 

1.98                        “Prepetition Secured Notes Documents” means the
Prepetition Secured Notes, the Prepetition Note Purchase Agreement, and, in each
case, all certificates, instruments, agreements, security documents, including
UCC-1 financing statements, mortgages, assignments of leases and rents and deeds
of trust, guarantees and other documents made, filed or delivered in connection
therewith.

 

10

--------------------------------------------------------------------------------


 

1.99                        “Prepetition Secured Noteholders” means,
individually and collectively, each Holder of Prepetition Secured Notes.

 

1.100                 “Priority Tax Claim” means a Claim that is entitled to
priority under section 507(a)(8) of the Bankruptcy Code.

 

1.101                 “Pro Rata” means, at any time, the proportion that the
principal amount of a Claim or Interest in a particular Class bears to the
aggregate principal amount of all Claims or Interests in that Class, calculated
as of the Petition Date.

 

1.102                 “Professional Advisors” means, collectively, the
professional advisors to (A) the Prepetition Secured Noteholders, including
Sullivan & Cromwell LLP, Young Conaway Stargatt & Taylor, LLP, (B) WFEC,
including Liskow & Lewis APLC and Potter Anderson & Corroon LLP, and (C) the
Debtors, including Houlihan, Holland & Knight LLP, and Bayard, P.A.

 

1.103                 “Professionals” means (a) all professionals employed in
the Chapter 11 Cases pursuant to sections 327, 328, or 1103 of the Bankruptcy
Code or otherwise and (b) all professionals or other Entities seeking
compensation or reimbursement of expenses in connection with the Chapter 11
Cases pursuant to section 503(b)(4) of the Bankruptcy Code.

 

1.104                 “Released Parties” means (a) the Debtors and Reorganized
Debtors, (b) the current and former directors, officers, members, managers,
equity holders, general or limited partners, controlling persons, employees,
agents, attorneys, financial advisors, restructuring advisors, investment
bankers, accountants, and other professional representatives of the Debtors and
the Reorganized Debtors, in their capacities as such, (c) the Prepetition
Secured Notes Agent and Prepetition Secured Noteholders, (d) WFEC and the
Holders of any Wells Fargo Claims, (e) the BP Entities, and (f) with respect to
each Entity named in the preceding (a) through (e), each such Entity’s
directors, officers, members, managers, equity holders, general or limited
partners, controlling persons, employees, agents, Affiliates, parents,
subsidiaries, predecessors, successors, heirs, executors and assigns, attorneys,
financial advisors, restructuring advisors, investment bankers, accountants and
other professionals or representatives when acting in any such capacities.

 

1.105                 “Releasing Parties” means (a) the Prepetition Secured
Notes Agent and Prepetition Secured Noteholders, (b) WFEC and the Holders of any
Wells Fargo Claims, (c) the BP Entities, (d) each Holder of a Claim that
(i) affirmatively votes to accept the Plan or (ii) either (A) abstains from
voting or (B) votes to reject the Plan, and in case of either (A) or (B), does
not opt out of the releases by Holders of Claims in compliance with the
instructions set forth in the Solicitation Materials and (e) Eligible Employees,
Eligible Cubic Asset Trade Holders and Eligible Cubic Louisiana Trade Holders.

 

1.106                 “Reorganized Cubic Asset” means Cubic Asset, as
reorganized under this Plan, including any successor thereto, by merger,
consolidation or otherwise, from and after the Effective Date.

 

1.107                 “Reorganized Cubic Asset Certificate of Formation” means
the amended and restated certificate of formation of Reorganized Cubic Asset,
which shall be satisfactory, in form and substance, to the Required Prepetition
Noteholders.

 

11

--------------------------------------------------------------------------------


 

1.108                 “Reorganized Cubic Asset Debtors” means the Cubic Asset
Debtors, as reorganized under this Plan, including any successors to any Cubic
Asset Debtor, by merger, consolidation or otherwise, from and after the
Effective Date.

 

1.109                 “Reorganized Cubic Asset Holding Certificate of Formation”
means the amended and restated certificate of formation of reorganized Cubic
Asset Holding, which shall be satisfactory, in form and substance, to the
Required Prepetition Noteholders.

 

1.110                 “Reorganized Cubic Asset Membership Interests” means
membership interests in Reorganized Cubic Asset.

 

1.111                 “Reorganized Cubic Energy” means Cubic Energy, as
reorganized under this Plan, including any successor thereto, by merger,
consolidation or otherwise, from and after the Effective Date.

 

1.112                 “Reorganized Cubic Energy Board of Managers” means the
board of managers of Reorganized Cubic Energy on and after the Effective Date,
to be appointed in accordance with Section 3.17.

 

1.113                 “Reorganized Cubic Energy Certificate of Formation” means
the certificate of formation of Reorganized Cubic Energy in the form attached to
the Plan Supplement, as may be amended, modified or supplemented from time to
time in accordance with, if prior to the Effective Date, the Plan Support
Agreement and following the Effective Date, the terms thereof.

 

1.114                 “Reorganized Cubic Energy Operating Agreement” means the
operating agreement of Reorganized Cubic Energy in the form attached to the Plan
Supplement, as may be amended, modified or supplemented from time to time in
accordance with, if prior to the Effective Date, the Plan Support Agreement and
following the Effective Date, the terms thereof.

 

1.115                 “Reorganized Cubic Energy Membership Interests” means
membership interests in Reorganized Cubic Energy.

 

1.116                 “Reorganized Cubic Louisiana” means Cubic Louisiana, as
reorganized under this Plan, including any successor thereto, by merger,
consolidation or otherwise, from and after the Effective Date.

 

1.117                 “Reorganized Cubic Louisiana Board of Managers” means the
board of managers of Reorganized Cubic Louisiana on and after the Effective
Date, to be appointed in accordance with Section 3.18.

 

1.118                 “Reorganized Cubic Louisiana Certificate of Formation”
means the amended and restated certificate of formation of Reorganized Cubic
Louisiana, which shall be satisfactory, in form and substance, to Holders of
Wells Fargo Claims.

 

1.119                 “Reorganized Cubic Louisiana Holding” means Cubic
Louisiana Holding, as reorganized under this Plan, including any successor
thereto, by merger, consolidation, or otherwise, from and after the Effective
Date.

 

12

--------------------------------------------------------------------------------


 

1.120                 “Reorganized Cubic Louisiana Holding Certificate of
Formation” means the amended and restated certificate of formation of
Reorganized Cubic Louisiana Holding, which shall be satisfactory, in form and
substance, to Holders of Wells Fargo Claims.

 

1.121                 “Reorganized Cubic Louisiana Membership Interests” means
membership interests in Reorganized Cubic Louisiana.

 

1.122                 “Reorganized Debtor” means a Debtor, as reorganized under
this Plan, including any successor thereto, by merger, consolidation or
otherwise, from and after the Effective Date.

 

1.123                 “Required Prepetition Noteholders” means (x) Holders of at
least 66.66% of the aggregate principal amount of outstanding Prepetition
Secured Notes or (y) as long as the Prepetition Secured Noteholders consist of
only (A) Anchorage Entities on the one hand and (B) Corbin Opportunity Fund,
L.P., O-CAP Partners, L.P. and O-CAP Offshore Master Fund, L.P. or their
respective Affiliates on the other hand, the Anchorage Entities and at least one
Prepetition Secured Noteholder which is not an Anchorage Entity.

 

1.124                 “Restructuring Transactions” has the meaning set forth in
Section 3.10.

 

1.125                 “Section 510(b) Claim” means any Claim arising from the
rescission of a purchase or sale of a security of the Debtors or an Affiliate of
the Debtors, for damages arising from the purchase or sale of such security, or
for reimbursement or contribution allowed under section 502 of the Bankruptcy
Code on account of such Claim.

 

1.126                 “Secured Claim” means any Claim, including principal,
interest, fees and expenses as determined pursuant to section 506(b) of the
Bankruptcy Code, against any of the Debtors (a) secured, in whole or in part by
a Lien on, or security interest in, any assets or property of the Debtors, which
Lien is valid, perfected and enforceable under applicable law and is not subject
to avoidance under the Bankruptcy Code or applicable non-bankruptcy law, but
only to the extent of the value of the assets or property securing any such
Claims, or (b) subject to setoff under section 553 of the Bankruptcy Code, but
only to the extent of the amount subject to such setoff.

 

1.127                 “Securities Act” means the United States Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder.

 

1.128                 “Severance Account” means an account established on or
prior to thirty (30) Business Days following the Effective Date for the purpose
of funding Severance Payments.

 

1.129                 “Severance List” means the list of employees receiving
Severance Payments from the Severance Account and the amounts to be paid to such
Persons therefrom, in each case, as set forth on Exhibit L to the Plan Support
Agreement, which list may be amended, modified or supplemented by the Debtors
from time to time prior to the Effective Date with the prior written consent of
the Required Prepetition Noteholders.

 

1.130                 “Severance Payment” has the meaning set forth in
Section 3.9.

 

13

--------------------------------------------------------------------------------


 

1.131                 “Specified Cubic Asset Trade Claims” means those Claims
set forth on Exhibit M to the Plan Support Agreement, unless such Claims have
otherwise been paid or satisfied in the ordinary course, and as such exhibit may
be amended, modified or supplemented from time to time in accordance with the
Plan Support Agreement.

 

1.132                 “Specified Cubic Asset Trade Payment” has the meaning set
forth in Section 3.7.

 

1.133                 “Specified Cubic Louisiana Trade Claims” means those
Claims set forth on Exhibit O to the Plan Support Agreement, unless such Claims
have otherwise been paid or satisfied in the ordinary course, and as such
exhibit may be amended, modified or supplemented from time to time in accordance
with the Plan Support Agreement.

 

1.134                 “Specified Cubic Louisiana Trade Payment” has the meaning
set forth in Section 3.8.

 

1.135                 “Solicitation Materials” means the Disclosure Statement,
Plan, Confirmation Order, and Ballot.

 

1.136                 “Trade Unsecured Claim Release” means a release to be
executed by a Eligible Cubic Asset Trade Holder or Eligible Cubic Louisiana
Trade Holder (as applicable) in order to receive a Specified Cubic Asset Trade
Payment or Specified Cubic Louisiana Trade Payment (as applicable), in form and
substance satisfactory to the Required Prepetition Noteholders and WFEC and in
substantially the form to be set forth in the Plan Supplement.

 

1.137                 “Wells Fargo Claim” means all Claims arising under or in
connection with the Wells Fargo Credit Agreement.

 

1.138                 “Wells Fargo Credit Agreement” means the Amended and
Restated Credit Agreement, dated as of October 2, 2013, by and among Cubic
Louisiana and WFEC, as such agreement may be further amended, modified, and/or
restated.

 

1.139                 “WFEC” means Wells Fargo Energy Capital, Inc., a Texas
corporation.

 

B.                                    Scope of Definitions; Rules of
Construction

 

1.140                 Capitalized terms used herein, but not defined herein,
shall have the meaning ascribed to such term in the Bankruptcy Code or the
Bankruptcy Rules. Definitions shall apply to the plural as well as the singular
number.

 

C.                                    Rules of Interpretation

 

1.141                 General.  In the Plan (a) any reference to an existing
document or exhibit means that document or exhibit as it may have been or may be
amended, modified, or supplemented from time to time, in accordance with the
terms thereof, the Plan Support Agreement, or this Plan, as applicable,
(b) unless otherwise specified, all references to Sections, Articles, Schedules,
and Exhibits are references to Sections, Articles, Schedules, and Exhibits of or
to the Plan, (c) the words “herein” and “hereto” refer to the Plan in its
entirety rather than to a particular portion of the Plan, (d) captions and
headings to Articles and Sections are for convenience of reference

 

14

--------------------------------------------------------------------------------


 

only and are not intended to be a part of or to affect the interpretation of the
Plan, and (e) the rules of construction in section 102 of the Bankruptcy Code
and in the Bankruptcy Rules shall apply.

 

1.142                 “Including.”  As used in the Plan, “including” means
“including without limitation.”

 

1.143                 “On.”  With reference to any distribution under this Plan,
“on” a date means on or as soon as reasonably practicable after such date,
except with respect to distributions to Holders of Class 3 — Prepetition Secured
Notes Claims, Class 4 — Wells Fargo Claims and Class 5A — Cubic Asset BP Claims.

 

D.                                    Computation of Time

 

1.144                 Bankruptcy Rule 9006(a) shall apply to computing any
period of time prescribed or allowed by the Plan.

 

ARTICLE II

 

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A.                                    Classification

 

2.1                               The treatment of certain unclassified Claims
under the Plan is set forth in Sections 2.2 through 2.8 of this Article II.  The
Plan classifies all remaining Claims and Interests not addressed in this
Article II into the Classes listed in Sections 2.10 through 2.28 of this
Article II for all purposes, including for purposes of voting, confirmation and
distribution pursuant to the Plan. A Claim or Interest is classified in a
particular Class only to the extent that the obligation giving rise to such
Claim or Interest qualifies within the description of such Class, and is
classified in a different Class to the extent any portion thereof qualifies
within the description of a different Class.  Claims against or Interests in the
Debtors are classified in accordance with section 1122(a) of the Bankruptcy
Code.

 

B.                                    Unclassified Claims

 

Unclassified Claims of Cubic Asset Debtors:

 

2.2                               Cubic Asset Administrative Claims. Each Holder
of an Allowed Cubic Asset Administrative Claim shall receive payment in full in
Cash by Reorganized Cubic Energy of the unpaid portion of such Cubic Asset
Administrative Claim, at the sole discretion of Reorganized Cubic Energy, (a) on
the Effective Date or as soon thereafter as is reasonably practicable, (b) in
the ordinary course of Reorganized Cubic Energy’s business, or (c) as otherwise
agreed by Reorganized Cubic Energy and the Holder of such Allowed Cubic Asset
Administrative Claim.

 

2.3                               Cubic Asset Priority Tax Claims.  Each Holder
of an Allowed Cubic Asset Priority Tax Claim shall receive, at the sole
discretion of Reorganized Cubic Energy, (a) payment in Cash by Reorganized Cubic
Energy in an amount of such Holder’s Allowed Cubic Asset Priority Tax Claim on
the later of the Effective Date or when such Allowed Cubic Asset

 

15

--------------------------------------------------------------------------------


 

Priority Tax Claim becomes due, or (b) deferred Cash payments in accordance with
section 1129(a)(9)(C) of the Bankruptcy Code.  No Holder of an Allowed Cubic
Asset Priority Tax Claim will be entitled to receive any payments on account of
any pre-Effective Date interest accrued on, or penalty arising after the
Petition Date with respect to or in connection with, any Allowed Cubic Asset
Priority Tax Claim. Notwithstanding the foregoing, if any Cubic Asset Priority
Tax Claim arises on account of any taxable income generated from any Cubic
Louisiana Debtor and such Claim must be satisfied in Cash (i.e., such taxable
income cannot be offset by net operating losses available to Reorganized Cubic
Energy), such amount shall be paid by Reorganized Cubic Louisiana.

 

Unclassified Claims of Cubic Louisiana Debtors:

 

2.4                               Cubic Louisiana Administrative Claims.  Each
Holder of an Allowed Cubic Louisiana Administrative Claim shall receive payment
in full in Cash by Cubic Louisiana of the unpaid portion of such Cubic Louisiana
Administrative Claim, at the sole discretion of Reorganized Cubic Louisiana,
(a) on the Effective Date or as soon thereafter as is reasonably practicable,
(b) in the ordinary course of Reorganized Cubic Louisiana’s business, or (c) as
otherwise agreed by Reorganized Cubic Louisiana and the Holder of such Allowed
Cubic Louisiana Administrative Claim.

 

2.5                               Cubic Louisiana Priority Tax Claims. Each
Holder of an Allowed Cubic Louisiana Priority Tax Claim shall receive, at the
sole discretion of Reorganized Cubic Louisiana, (a) payment in Cash by Cubic
Louisiana in an amount of such Holder’s Allowed Cubic Louisiana Priority Tax
Claim on the later of the Effective Date or when such Allowed Cubic Louisiana
Priority Tax Claim becomes due, or (b) deferred Cash payments in accordance with
section 1129(a)(9)(C) of the Bankruptcy Code.  No Holder of an Allowed Cubic
Louisiana Priority Tax Claim will be entitled to receive any payments on account
of any pre-Effective Date interest accrued on, or penalty arising after the
Petition Date with respect to or in connection with, any Allowed Cubic Louisiana
Priority Tax Claim.

 

Fees and Expenses of Professional Advisors

 

2.6                               Professional Fees.  Each Professional
requesting compensation pursuant to sections 330, 331 or 503(b) of the
Bankruptcy Code for services rendered in connection with the Chapter 11 Cases
prior to the Confirmation Date shall file an application for allowance of final
compensation and reimbursement of expenses in the Chapter 11 Cases on or before
the sixtieth day following the Effective Date, which fees and expenses shall be
consistent with the Budget. Without limiting the foregoing:  (a) any Debtor or
Reorganized Debtor, as the case may be, may pay the charges incurred by the
Debtors on and after the Confirmation Date for any Professional’s fees,
disbursements, expenses or related support services incurred in accordance with
the Budget, without application to or approval by the Bankruptcy Court; and
(b) any professional fees payable to Houlihan for services performed before or
after the Effective Date shall be payable in accordance with the payment
schedule set forth in Houlihan’s engagement letter with the Debtors (as such
letter may be subsequently amended from time to time following the Effective
Date).

 

16

--------------------------------------------------------------------------------


 

2.7                               Prepetition Secured Notes Agent Fees and
Expenses.  The Prepetition Secured Notes Agent has provided and will continue to
provide necessary services under the Prepetition Note Purchase Agreement prior
to and after the Petition Date. On, or as soon as practicable after, the
Effective Date, the Reorganized Debtors shall pay in cash all reasonable fees,
costs and expenses incurred by the Prepetition Secured Notes Agent in the
performance of its duties (including the reasonable fees, costs and expenses
incurred by the Prepetition Secured Notes Agent’s professionals (including,
without limitation, Shipman & Goodwin LLP)(to the extent payable under the terms
of the Prepetition Note Purchase Agreement)) prior to the Effective Date
promptly upon submission of invoices therefor and without the need for filing
fee applications with the Bankruptcy Court, provided (a) such fees, costs and
expenses are reimbursable under the terms of the Prepetition Note Purchase
Agreement and incurred in accordance with the Budget and (b) any dispute in
connection with such fees, costs and expenses has been resolved by Final Order.
Reorganized Cubic Energy shall promptly pay to the Prepetition Secured Notes
Agent any fees, costs and expenses reimbursable under the terms of the
Prepetition Note Purchase Agreement that are not disputed and shall attempt to
resolve the disputed portion, if any, consensually.  To the extent Reorganized
Cubic Energy and the Prepetition Secured Notes Agent are unable to consensually
resolve any disputes regarding fees, costs or expenses and the Prepetition
Secured Notes Agent continues to seek payment of such disputed amount pursuant
to this Section 2.7, such payment shall occur following the entry of a Final
Order of the Bankruptcy Court resolving such dispute. Distributions received by
the holders of Prepetition Secured Notes Claims, pursuant to the Plan, shall not
be reduced on account of the payment of the Prepetition Secured Notes Agent’s
fees, costs and expenses pursuant to the terms of the Plan.

 

2.8                               WFEC Fees and Expenses.  WFEC has provided and
will continue to provide necessary services under the Wells Fargo Credit
Agreement prior to and after the Petition Date. On, or as soon as practicable
after, the Effective Date, the Reorganized Cubic Louisiana Debtors shall pay in
cash all reasonable fees, costs and expenses incurred by WFEC in the performance
of its duties (including the reasonable fees, costs and expenses incurred by the
WFEC’s professionals (to the extent payable under the terms of the Wells Fargo
Credit Agreement)) prior to the Effective Date promptly upon submission of
invoices therefor and without the need for filing fee applications with the
Bankruptcy Court, provided (a) such fees, costs and expenses are reimbursable
under the terms of the Wells Fargo Credit Agreement and incurred in accordance
with the Budget and (b) any dispute in connection with such fees, costs and
expenses has been resolved by Final Order.  The Reorganized Cubic Louisiana
Debtors shall promptly pay to WFEC any fees, costs and expenses reimbursable
under the terms of the Wells Fargo Credit Agreement that are not disputed and
shall attempt to resolve the disputed portion, if any, consensually.  To the
extent the Reorganized Cubic Louisiana Debtors and WFEC are unable to
consensually resolve any disputes regarding fees, costs or expenses and WFEC
continues to seek payment of such disputed amount pursuant to this Section 2.8,
such payment shall occur following the entry of a Final Order of the Bankruptcy
Court resolving such dispute. Distributions received by the holders of Wells
Fargo Claims, pursuant to the Plan, shall not be reduced on account of the
payment of WFEC’s fees, costs and expenses pursuant to the terms of the Plan.

 

17

--------------------------------------------------------------------------------


 

C.                                    Classes and Treatment of Claims and
Interests Therein

 

Limited Deemed Substantive Consolidation

 

2.9                               The Plan shall serve as a motion by the
Debtors seeking entry of a Bankruptcy Court order deeming the substantive
consolidation of the Debtors’ Estates for certain limited purposes relating to
the Plan, including voting, confirmation, and distributions.  As a result of
such deemed consolidations, each Class of Claims and Interests against or in a
Debtor will be treated as being asserted against a single consolidated Estate of
all of the Debtors without regard to the separate legal existence of the
Debtors.  The Plan will not result in the merger or otherwise affect the
separate legal existence of each Debtor, other than with respect to voting and
distribution rights as set forth herein.

 

Classes of Claims Against Cubic Asset Debtors:

 

2.10                        Class 1A.  Cubic Asset Other Priority Claims.  Each
Holder of an Allowed Class 1A Cubic Asset Other Priority Claim shall be paid in
full by Reorganized Cubic Energy, in Cash, as soon as reasonably practicable on
the later of (a) the Effective Date and (b) the date on which such Cubic Asset
Other Priority Claim becomes an Allowed Claim payable under applicable law or
any agreement relating thereto. Class 1A Claims are not Impaired, are deemed to
have accepted the Plan, and therefore are not entitled to vote to accept or
reject the Plan.

 

2.11                        Class 2A.  Cubic Asset Other Secured Claims.  Each
Holder of an Allowed Class 2A Cubic Asset Other Secured Claim shall receive, at
the sole discretion of Reorganized Cubic Energy, on the Effective Date or as
soon thereafter as is reasonably practicable, (a) payment in full by Reorganized
Cubic Energy, in Cash, including payment of any interest Allowed and payable
under section 506(b) of the Bankruptcy Code, of such Allowed Cubic Asset Other
Secured Claim; (b) delivery of the collateral securing such Allowed Cubic Asset
Other Secured Claim; or (c) treatment of such Allowed Cubic Asset Other Secured
Claim in any other manner that renders such Claim unimpaired.  Class 2A Claims
are not Impaired, are deemed to have accepted the Plan, and therefore are not
entitled to vote to accept or reject the Plan.

 

2.12                        Class 3.  Prepetition Secured Notes Claims. Each
Holder of Prepetition Secured Notes Claims shall receive, on the Effective Date,
in full and final satisfaction, release, and discharge of, and in exchange for,
its Prepetition Secured Notes Claims, its Pro Rata share of (A) 1,000
Reorganized Cubic Energy Membership Interests, plus (B) the New Cubic Energy
Senior Secured Notes.  In addition, notwithstanding Section 2.7, all reasonable
fees and expenses of the Professional Advisors to the Prepetition Secured
Noteholders that are incurred in accordance with the Cubic Asset Budget in
connection with the Chapter 11 Cases (whether incurred before or after the
Petition Date, but no later than the Effective Date, and in each case, subject
to the terms and provisions of the Prepetition Note Purchase Agreement, any
order approving the use of cash collateral by Cubic Energy, Cubic Asset and/or
Cubic Asset Holding, the Plan Support Agreement and any applicable fee letter or
other similar reimbursement agreement between any Debtor and the Prepetition
Secured Noteholders or their Professional Advisors) shall be deemed to be
Allowed Cubic Asset Administrative Claims for purposes hereof.  Class 3
Prepetition Secured Notes Claims are deemed Allowed, are Impaired, and are
entitled to vote to accept or reject the Plan.

 

18

--------------------------------------------------------------------------------


 

2.13                        Class 5A.  Cubic Asset BP Claims.  In full and final
satisfaction, release, and discharge of, and in exchange for, the Cubic Asset BP
Claims, the BP Entities and the Reorganized Cubic Asset Debtors shall execute
and deliver the Modified Cubic Asset BP Hedges, which shall take effect on the
Effective Date, and such Modified Cubic Asset BP Hedges shall be deemed to
supersede and replace the Cubic Asset BP Hedges in their entirety.  Class 5A
Cubic Asset BP Claims are deemed Allowed, are Impaired, and are entitled to vote
to accept or reject the Plan.

 

2.14                        Class 6A.  Cubic Asset General Unsecured Claims.  On
the Effective Date, Cubic Asset General Unsecured Claims will be discharged and
eliminated, and the Holders of any Cubic Asset General Unsecured Claims will not
receive any distributions or property under the Plan on account of such Claims. 
Class 6A Cubic Asset General Unsecured Claims are Impaired, are deemed to have
rejected the Plan, and therefore, are not entitled to vote to accept or reject
the Plan.

 

2.15                        Class 7.  Section 510(b) Claims.  On the Effective
Date, Section 510(b) Claims (if any) will be discharged and eliminated, and the
Holders of any Section 510(b) Claims will not receive any distributions or
property under the Plan on account of such Claims (if any such Claims exist). 
Class 7 Section 510(b) Claims are Impaired, are deemed to have rejected the
Plan, and therefore, are not entitled to vote to accept or reject the Plan.

 

2.16                        Class 8.  Cubic Energy Equity Interests.  On the
Effective Date, all existing common and preferred shares, options, warrants,
rights, similar instruments, and other prepetition Interests in Cubic Energy
will be extinguished without payment.  Holders of such Interests will not retain
any such Interests from or after the Effective Date or receive any distributions
or property under the Plan on account of such Interests.  Class 8 Interests are
Impaired, are deemed to have rejected the Plan, and therefore, are not entitled
to vote to accept or reject the Plan.

 

2.17                        Class 9A.  Cubic Asset Holding Equity Interests.  On
the Effective Date, all existing common and preferred shares, options, warrants,
rights, similar instruments, and other prepetition Interests in Cubic Asset
Holding will be extinguished without payment.  Holders of such Interests will
not retain any such Interests from or after the Effective Date or receive any
distributions or property under the Plan on account of such Interests.  Class 9A
Interests are Impaired, are deemed to have rejected the Plan, and therefore, are
not entitled to vote to accept or reject the Plan.

 

2.18                        Class 9B.  Cubic Asset Equity Interests.  On the
Effective Date, all existing common and preferred shares, options, warrants,
rights, similar instruments, and other prepetition Interests in Cubic Asset will
be extinguished without payment.  Holders of such Interests will not retain any
such Interests from or after the Effective Date or receive any distributions or
property under the Plan on account of such Interests.  Class 9B Interests are
Impaired, are deemed to have rejected the Plan, and therefore, are not entitled
to vote to accept or reject the Plan.

 

19

--------------------------------------------------------------------------------


 

Classes of Claims Against Cubic Louisiana Debtors:

 

2.19                        Class 1B.  Cubic Louisiana Other Priority Claims.
Each Holder of an Allowed Class 1B Cubic Louisiana Other Priority Claim shall be
paid in full by Reorganized Cubic Louisiana, in Cash, as soon as reasonably
practicable on the later of (a) the Effective Date and (b) the date on which
such Cubic Louisiana Other Priority Claim becomes an Allowed Claim payable under
applicable law or any agreement relating thereto. Class 1B Claims are not
Impaired, are deemed to have accepted the Plan, and therefore are not entitled
to vote to accept or reject the Plan.

 

2.20                        Class 2B.  Cubic Louisiana Other Secured Claims. 
Each Holder of an Allowed Class 2B Cubic Louisiana Other Secured Claim shall
receive, at the sole discretion of Reorganized Cubic Louisiana, on the Effective
Date or as soon thereafter as is reasonably practicable, (a) payment in full by
Reorganized Cubic Louisiana, in Cash, including payment of any interest Allowed
and payable under section 506(b) of the Bankruptcy Code, of such Allowed Cubic
Louisiana Other Secured Claim; (b) a return of the collateral securing such
Allowed Cubic Louisiana Other Secured Claim; or (c) treatment of such Allowed
Cubic Louisiana Other Secured Claim in any other manner that renders such Claim
unimpaired.  Class 2B Claims are not Impaired, are deemed to have accepted the
Plan, and therefore are not entitled to vote to accept or reject the Plan.

 

2.21                        Class 3.  Prepetition Secured Notes Claims. Holders
of Prepetition Secured Notes Claims shall receive the treatment set forth in
Section 2.12.

 

2.22                        Class 4.  Wells Fargo Claims.  Holders of Wells
Fargo Claims shall receive, on the Effective Date, in full and final
satisfaction, release, and discharge of, and in exchange for, their Wells Fargo
Claims, their Pro Rata share of 100% of the membership interests in Reorganized
Cubic Louisiana.  Class 4 Wells Fargo Claims are deemed Allowed, are Impaired,
and are entitled to vote to accept or reject the Plan.

 

2.23                        Class 5B.  Cubic Louisiana BP Claims.  The Cubic
Louisiana BP Hedges are deemed rejected and terminated as of the day immediately
prior to the Effective Date.  On the Effective Date, all Cubic Louisiana BP
Claims will be discharged and eliminated, and the Holders of Cubic Louisiana BP
Claims will receive no distributions under the Plan on account of such Claims.

 

2.24                        Class 6B.  Cubic Louisiana General Unsecured
Claims.  On the Effective Date, Cubic Louisiana General Unsecured Claims will be
discharged and eliminated, and the Holders of any Cubic Louisiana General
Unsecured Claims will not receive any distributions or property under the Plan
on account of such Claims.  Class 5B Cubic Louisiana General Unsecured Claims
are Impaired, are deemed to have rejected the Plan, and therefore, are not
entitled to vote to accept or reject the Plan.

 

2.25                        Class 7.  Section 510(b) Claims.  Holders of
Section 510(b) Claims (if any) shall receive the treatment set forth in
Section 2.15.

 

2.26                        Class 10A.  Cubic Louisiana Holding Equity
Interests.  On the Effective Date, all existing common and preferred shares,
options, warrants, rights, similar instruments, and other

 

20

--------------------------------------------------------------------------------


 

prepetition Interests in Cubic Louisiana Holding will be extinguished without
payment.  Holders of such Interests will not retain any such Interests from or
after the Effective Date or receive any distributions or property under the Plan
on account of such Interests.  Class 10A Interests are Impaired, are deemed to
have rejected the Plan, and therefore, are not entitled to vote to accept or
reject the Plan.

 

2.27                        Class 10B.  Cubic Louisiana Equity Interests.  On
the Effective Date, all existing common and preferred shares, options, warrants,
rights, similar instruments, and other prepetition Interests in Cubic Louisiana
will be extinguished without payment.  Holders of such Interests will not retain
any such Interests from or after the Effective Date or receive any distributions
or property under the Plan on account of such Interests.  Class 10B Interests
are Impaired, are deemed to have rejected the Plan, and therefore, are not
entitled to vote to accept or reject the Plan.

 

D.                                    Intercompany Claims

 

2.28                        Notwithstanding anything herein to the contrary, on
the Effective Date all Intercompany Claims will be cancelled and discharged in
full, and the Holders thereof shall not be entitled to, and shall not receive or
retain, any property or interest in property on account of such Intercompany
Claims.  In no event shall Intercompany Claims be Allowed as unsecured Claims or
entitled to any distributions under the Plan.

 

E.                                    Aggregation

 

2.29                        If an Entity has more than one Claim in the same
Class, such Claims shall be aggregated and treated as a single Claim. If an
Entity has Claims in different Classes, such Claims shall be aggregated only
within the same Class and not across Classes.

 

F.                                     Alternative Treatment

 

2.30                        Notwithstanding any provision herein to the
contrary, (a) any Holder of an Allowed Claim or Interest against a Cubic Asset
Debtor may receive, instead of the distribution or treatment to which it is
entitled hereunder, any other lesser distribution or treatment to which it and,
prior to the Effective Date, the Debtors and the Required Prepetition
Noteholders may agree in writing and following the Effective Date, Reorganized
Cubic Energy may agree in writing, and (b) any Holder of an Allowed Claim or
Interest against Cubic Louisiana or Cubic Louisiana Holding may receive, instead
of the distribution or treatment to which it is entitled hereunder, any other
lesser distribution or treatment to which it and, prior to the Effective Date,
the Debtors and WFEC may agree in writing, and following the Effective Date,
Reorganized Cubic Louisiana may agree in writing.

 

21

--------------------------------------------------------------------------------


 

ARTICLE III

 

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.                                    Satisfaction of Allowed Claims

 

3.1                               The Holders of Allowed Claims in Classes 1
through 6B and Allowed Interests in Classes 7 through 10B shall be satisfied in
accordance with the terms of this Plan.

 

B.                                    Cancellation of Interests; Issuance of
Reorganized Cubic Energy Membership Interests

 

3.2                               Cubic Energy Interests.  On the Effective
Date, all Cubic Energy Interests shall be cancelled and annulled, and
Reorganized Cubic Energy shall file a certificate of conversion and the
Reorganized Cubic Energy Certificate of Formation with the office of the
Secretary of State of Delaware and take all other actions necessary or advisable
to reincorporate Reorganized Cubic Energy as a Delaware limited liability
company, and the Reorganized Cubic Energy Membership Interests shall be issued
and distributed to Holders of Prepetition Secured Notes Claims in accordance
with the terms hereof.  The Reorganized Cubic Energy Operating Agreement shall
be adopted on the Effective Date and shall be deemed to be valid, binding and
enforceable in accordance with its terms, and each Holder of Reorganized Cubic
Energy Membership Interests shall be bound thereby.

 

3.3                               Cubic Asset Holding Interests. On the
Effective Date, the Reorganized Cubic Asset Holdings Certificate of Formation
shall be filed with the office of the Secretary of State of Delaware, and all
Cubic Asset Holding Interests shall be cancelled and annulled.  Immediately
following the filing of the Reorganized Cubic Asset Certificate of Formation
with the office of the Secretary of State of Delaware, reorganized Cubic Asset
Holding shall file a certificate of merger with the office of the Secretary of
State of Delaware and shall, on the Effective Date, merge (the “Holdings
Merger”) with and into reorganized Cubic Asset, whereupon the separate existence
of Reorganized Cubic Asset Holding shall cease and Reorganized Cubic Asset shall
be the surviving Entity.

 

3.4                               Cubic Asset Interests.  On the Effective Date,
the Reorganized Cubic Asset Certificate of Formation shall be filed with the
office of the Secretary of State of Delaware and all Cubic Asset Interests shall
be cancelled and annulled. Following the Holdings Merger, 100% of the issued and
outstanding Reorganized Cubic Asset Membership Interests shall vest in
Reorganized Cubic Energy.

 

3.5                               Cubic Louisiana Interests.  On the Effective
Date, the Reorganized Cubic Louisiana Certificate of Formation shall be filed
with the office of the Secretary of State of Delaware and all Cubic Louisiana
Interests shall be cancelled and annulled.  On the Effective Date, newly issued
Interests in Reorganized Cubic Louisiana will be distributed to Holders of Wells
Fargo Claims in accordance with Section 2.22.

 

3.6                               Cubic Louisiana Holding Interests.  On the
Effective Date, the Reorganized Cubic Louisiana Holding Certificate of Formation
shall be filed with the office of the Secretary of State of Delaware, and all
Cubic Louisiana Holding Interests shall be cancelled and annulled.

 

22

--------------------------------------------------------------------------------


 

Immediately following the filing of the Reorganized Cubic Louisiana Certificate
of Formation with the office of the Secretary of State of Delaware, Reorganized
Cubic Louisiana Holding shall file a certificate of merger with the office of
the Secretary of State of Delaware and shall, on the Effective Date, merge with
and into Reorganized Cubic Louisiana, whereupon the separate existence of
Reorganized Cubic Louisiana Holding shall cease and Reorganized Cubic Louisiana
shall be the surviving Entity.

 

C.                                    Payment of Trade Unsecured Claims

 

3.7                               Cubic Asset Debtor Trade Unsecured Claims. 
Within thirty (30) Business Days following the Effective Date, Holders of
Reorganized Cubic Energy Membership Interests shall establish the Cubic Asset
Trade Account.  Holders of Reorganized Cubic Energy Membership Interests shall
contribute their Pro Rata share (based on their respective ownership percentage
of Reorganized Cubic Energy) of an amount sufficient to satisfy the aggregate
amount of Specified Cubic Asset Trade Claims to Reorganized Cubic Energy for
deposit to such account.  Each Holder of a Specified Cubic Asset Trade Claim
that (a) does not object to the confirmation of the Plan and (b) on or prior to
the 30th Business Day following the Effective Date, executes a Trade Unsecured
Claim Release (an “Eligible Cubic Asset Trade Holder”) shall, unless otherwise
agreed in writing between Reorganized Cubic Energy and such Holder, receive a
Cash payment from the Cubic Asset Trade Account equal to the amount of its
Specified Cubic Asset Trade Claim (any of the foregoing, a “Specified Cubic
Asset Trade Payment”).  After all Specified Cubic Asset Trade Payments have been
distributed to Eligible Cubic Asset Trade Holders, the undistributed amount
remaining in the Cubic Asset Trade Account, if any, shall become the sole and
exclusive property of the Holders of Reorganized Cubic Energy Membership
Interests.  Pursuant to the Plan, the Cubic Asset Trade Account and the proceeds
therein shall not be property of the Estates pursuant to section 541 of the
Bankruptcy Code.

 

3.8                               Cubic Louisiana Debtor Trade Unsecured
Claims.  Within thirty (30) Business Days following the Effective Date, Holders
of Wells Fargo Claims (or one of their Affiliates) shall establish the Cubic
Louisiana Trade Account.  Holders of Wells Fargo Claims shall contribute an
amount sufficient to satisfy the aggregate amount of Specified Cubic Louisiana
Trade Claims to Reorganized Cubic Louisiana for deposit to such account.  Each
Holder of a Specified Cubic Louisiana Trade Claim that (a) does not object to
the confirmation of the Plan and (b) on or prior to the 30th Business Day
following the Effective Date, executes a Trade Unsecured Claim Release (an
“Eligible Cubic Louisiana Trade Holder”) shall, unless otherwise agreed in
writing between Reorganized Cubic Energy and such Holder, receive a Cash payment
from the Cubic Louisiana Trade Account equal to the amount of its Specified
Cubic Louisiana Trade Claim (any of the foregoing, a “Specified Cubic Louisiana
Trade Payment”).  After all Specified Cubic Louisiana Trade Payments have been
distributed to Eligible Cubic Louisiana Trade Holders, the undistributed amount
remaining in the Cubic Louisiana Trade Account, if any, shall become the sole
and exclusive property of the Holders of Wells Fargo Claims.  Pursuant to the
Plan, the Cubic Louisiana Trade Account and the proceeds therein shall not be
property of the Estates pursuant to section 541 of the Bankruptcy Code.

 

23

--------------------------------------------------------------------------------


 

D.                                    Severance Payments

 

3.9                               Severance Payments by Holders of Reorganized
Cubic Energy Membership Interests.  Within thirty (30) Business Days following
the Effective Date, Holders of Reorganized Cubic Energy Membership Interests
shall establish the Severance Account.  Holders of Reorganized Cubic Energy
Membership Interests shall contribute their Pro Rata share (based on their
respective ownership percentage of Reorganized Cubic Energy) of the amounts
needed to fund the severance payments called for in the Severance List at the
times called for in such Severance List (taking into account any deferrals
permitted pursuant to the Severance List).  Each Person set forth on the
Severance List that (a) does not object to the confirmation of the Plan and
(b) executes an Employee Claim Release (an “Eligible Employee”) shall, unless
otherwise agreed in writing between Reorganized Cubic Energy and such Person,
receive a Cash payment from the Severance Account at the times set forth in the
Severance List (taking into account any deferrals permitted pursuant to the
Severance List) (a “Severance Payment”).  After all Severance Payments have been
distributed to Eligible Employees, the undistributed amount remaining in the
Severance Account, if any, shall become the sole and exclusive property of the
Holders of Reorganized Cubic Energy Membership Interests.

 

E.                                    Restructuring Transactions and Plan
Supplement

 

3.10                        Restructuring Transactions.  On the Effective Date,
and pursuant to the Plan or the applicable Plan Supplement, the Debtors or
Reorganized Debtors shall enter into the restructuring transactions contemplated
herein, including the transactions contemplated by Sections 3.2 through 3.6, and
in the Plan Supplement and Plan Support Agreement (the “Restructuring
Transactions”), and shall take any actions as may be necessary or appropriate to
effect the Restructuring Transactions or a restructuring of their respective
businesses or the overall organizational structure of the Debtors, including the
transfers of ownership of Cubic Energy and Cubic Louisiana as set forth herein
and the conversion of Reorganized Cubic Energy into a Delaware limited liability
company.  The actions to be taken by the Debtors and Reorganized Debtors to
effect the Restructuring Transactions may include: (a) the execution and
delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, conversion, disposition or transfer containing terms that are
consistent with the terms of the Plan and that satisfy the applicable
requirements of applicable state law and any other terms to which the applicable
Entities may agree; (b) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any asset, property, right,
liability, debt, or obligation on terms consistent with the terms of the Plan
and having other terms for which the applicable parties agree; (c) the filing of
appropriate certificates or articles of incorporation or reincorporation,
certificates of limited partnership, or formation, merger or consolidation, and
other similar documents and certificates pursuant to applicable state law; and
(d) all other actions determined by the Debtors and, (x) with respect to the
Cubic Asset Debtors, the Required Prepetition Noteholders, and (y) with respect
to Cubic Louisiana, WFEC, to be reasonably necessary or appropriate, including
making filings or recordings that may be required by applicable state law in
connection with the Restructuring Transactions.  To the extent the Debtors or
the Reorganized Debtors deem appropriate, the Restructuring Transactions may be
effected pursuant to sections 368 and 381 of the Internal Revenue Code in order
to preserve for the Debtors or the Reorganized Debtors the tax attributes of
such Entities.  Notwithstanding anything else to the contrary herein, from and
after the Confirmation Date, the Debtors may engage in any restructuring,
reorganizations, liquidation, intercompany sales and similar transactions in
furtherance of the foregoing, with the prior written consent of (x) with respect
to

 

24

--------------------------------------------------------------------------------


 

the Cubic Asset Debtors, the Required Prepetition Noteholders or (y) with
respect to Cubic Louisiana or Cubic Louisiana Holding, WFEC and the Required
Prepetition Noteholders in order to implement tax planning.

 

3.11                        Authority to Consummate Restructuring Transactions. 
The chairman of the board of directors, president, chief executive officer,
chief financial officer, any executive vice president or senior vice president,
or any other appropriate officer, manager or managing partner of each of the
Debtors or Reorganized Debtors, as appropriate, shall be authorized to execute,
deliver, file, or record such contracts, instruments, releases, agreements or
other documents, and take such other actions, as may be reasonably necessary or
appropriate, to give effect to and further evidence the terms of this Plan. The
secretary or assistant secretary of the Debtor or the Reorganized Debtor, as
appropriate, shall be authorized to certify or attest to any of the foregoing
actions.

 

F.                                     Management of the Reorganized Debtors and
Employee Matters

 

3.12                        Management of Reorganized Cubic Energy and
Reorganized Cubic Asset Debtors.  On the Effective Date, the Reorganized Cubic
Asset Debtors will enter into the New MSA.  The names, titles, and compensation
to be paid to each of the officers of the Reorganized Cubic Asset Debtors
(including any compensation payable pursuant to the New MSA) shall be set forth
in the Plan Supplement.

 

3.13                        Management of Reorganized Cubic Louisiana.  The
Debtors anticipate that the Cubic Louisiana Debtors will continue to retain the
services of their existing employees, officers, and managers that were serving
such Entities immediately prior to the Effective Date.  Consistent with section
1129(a)(5) of the Bankruptcy Code, the Persons that will serve as officers of
Reorganized Cubic Louisiana on the Effective Date, as well as the compensation
of any such officers constituting “insiders” of the Cubic Louisiana Debtors,
will be disclosed in the Plan Supplement to be submitted prior to the
Confirmation Hearing.

 

G.                                   SEC and Listing Matters

 

3.14                        Termination of Registration.  Upon the Effective
Date, no Interests in any of the Debtors or Reorganized Debtors will be publicly
traded or listed on any nationally recognized market or exchange.  On the
Effective Date, (a) the obligation of each Reorganized Debtor to file periodic
reports with respect to any of its Interests with the Securities and Exchange
Commission will terminate, if not already terminated, and (b) each Reorganized
Debtor will make all filings with and notifications to the Securities and
Exchange Commission and/or the Financial Industry Regulatory Authority necessary
or appropriate to terminate such obligations.

 

3.15                        Exemption from Registration for Reorganized Cubic
Energy Membership Interests.  Except with respect to any Entity that is an
underwriter as defined in section 1145(b) of the Bankruptcy Code with respect to
the Reorganized Cubic Energy Membership Interests, the offer, issuance, sale or
distribution of the Reorganized Cubic Energy Membership Interests to be issued
pursuant to the Plan shall be exempt from registration under section 5 of the
Securities Act (or any state or local law requiring registration for offer or
sale of a security) under section 1145 of the Bankruptcy Code, and may be resold
by holders thereof without registration subject

 

25

--------------------------------------------------------------------------------


 

to the terms thereof and, in the case of Reorganized Cubic Energy Membership
Interests, the New Cubic Energy Constituent Documents.

 

H.                                   Continued Corporate Existence; New
Corporate Documents

 

3.16                        Except as otherwise provided herein, each of the
Reorganized Debtors shall continue to exist as a separate legal Entity after the
Effective Date.  On the Effective Date, each of the Reorganized Debtors will
duly file with the applicable Secretary of State an amended certificate of
incorporation, certificate of formation, or analogous corporate document that
will, among other things, pursuant to section 1123(a)(6) of the Bankruptcy Code,
include a provision prohibiting the issuance of non-voting equity securities.

 

I.                                        Governance of Reorganized Debtors

 

3.17                        Cubic Energy Governance.  On the Effective Date, the
existing board of directors of Cubic Energy shall be dissolved without any
further action on the part of the Debtors, or the Debtors’ officers, directors,
managers, shareholders and members.  Pursuant to section 1129(a)(5) of the
Bankruptcy Code, to the extent known, the proposed member of the initial
Reorganized Cubic Energy Board of Managers and his/her affiliations shall be
disclosed in the Plan Supplement.  The composition of the initial Reorganized
Cubic Energy Board of Managers shall be consistent with the New Cubic Energy
Constituent Documents and applicable non-bankruptcy law, and shall be approved
by the Required Prepetition Noteholders in their sole discretion.  The sole
member of the initial Reorganized Cubic Energy Board of Managers shall assume
such position on the Effective Date and shall serve from and after the Effective
Date until the first annual meeting of the holders of the Reorganized Cubic
Energy Membership Interests. Thereafter, the members of the Reorganized Cubic
Energy Board of Managers will be elected in accordance with the New Cubic Energy
Constituent Documents and applicable non-bankruptcy law.

 

3.18                        Cubic Louisiana Governance.  On the Effective Date,
the existing board of directors of Cubic Louisiana shall be dissolved without
any further action on the part of the Debtors, or the Debtors’ officers,
directors, shareholders and members.  Pursuant to section 1129(a)(5) of the
Bankruptcy Code, to the extent known, the proposed member of the initial
Reorganized Cubic Louisiana Board of Managers and his/her affiliations shall be
disclosed in the Plan Supplement.  The composition of the initial Reorganized
Cubic Louisiana Board of Managers shall be consistent with applicable
non-bankruptcy law, and shall be approved by the holders of the Wells Fargo
Claims in their sole discretion.  The sole member of the initial Reorganized
Cubic Louisiana Board of Managers shall assume such position on the Effective
Date and shall serve from and after the Effective Date until the first annual
meeting of the holders of the Reorganized Cubic Louisiana Membership Interests. 
Thereafter, the members of the Reorganized Cubic Louisiana Board of Managers
will be elected in accordance with applicable non-bankruptcy law.

 

26

--------------------------------------------------------------------------------


 

J.                                      Jurisdiction Over Estate Assets and
Post-Effective Date Operations

 

3.19                        Pre-Effective Date Jurisdiction.  Until the
Effective Date, the Bankruptcy Court shall retain jurisdiction over the Debtors,
their assets and operations.

 

3.20                        Post-Effective Date Operations.  On and after the
Effective Date, except as otherwise provided in the Plan, each Reorganized
Debtor may operate its businesses and may use, acquire, or dispose of property
and compromise or settle any Claims or Causes of Action without supervision or
approval of the Bankruptcy Court and free of any restrictions of the Bankruptcy
Code or Bankruptcy Rules.

 

K.                                   Substantial Consummation

 

3.21                        On the Effective Date, unless otherwise provided by
the Confirmation Order, the following shall occur, be deemed to have occurred
simultaneously, and constitute substantial consummation of the Plan: (a) new
corporate governance documents furthering the Restructuring Transactions shall
be authorized, approved and effective in all respects without further action
under applicable law, regulation, order, or rule, including any action by the
stockholders or directors of any of the Debtors or the Reorganized Debtors; and
such new organizational documents for any of the Reorganized Debtors may be
filed, as appropriate, with the applicable Secretary of State as soon as
reasonably practicable on or after the Effective Date; (b) except as otherwise
expressly provided herein, title to all assets and property (tangible and
intangible) of any Debtor, including its books and records, shall automatically
vest in the applicable Reorganized Debtor without further action on the part of
such Debtor or any other Entity free and clear of all Claims, Liens,
encumbrances, charges and Interests; and (c) Reorganized Cubic Energy Membership
Interests and newly issued Interests in Reorganized Cubic Louisiana evidencing
the change of ownership of Reorganized Cubic Energy and Cubic Louisiana shall
have been issued and distributed as provided herein, and (d) the transactions
contemplated by Sections 3.2 through 3.6 shall occur.

 

L.                                    Cancellation of Instruments and Agreements

 

3.22                        On the Effective Date, so long as the treatments
provided for, and the distributions contemplated by, Article II are effectuated
or made upon the Effective Date, except as otherwise provided herein or in the
Confirmation Order, instruments, indentures, notes, warrants, options, share
certificates, or other documents (other than any insurance policy of any of the
Debtors) evidencing, giving rise to, or governing any Claim or Interest,
including without limitation, the Prepetition Secured Notes Documents, shall be
deemed canceled, terminated and annulled without further act or action under any
applicable agreement, law, regulation, order, or rule, and shall represent only
the right to receive the distributions, if any, to which the Holders thereof are
entitled under the Plan, and the obligations of the Debtors under such
agreements, instruments, indentures, notes, warrants, options, share
certificates, or other documents shall be discharged.  On the Effective Date, so
long as the treatments provided for, and the distributions contemplated by,
Article II are effectuated or made upon the Effective Date, except as otherwise
provided herein or in the Confirmation Order, the Prepetition Secured Notes
Agent shall be discharged of its duties under the Prepetition Secured Notes
Documents.

 

27

--------------------------------------------------------------------------------


 

M.                                 Cancellation of Liens

 

3.23                        On the Effective Date, any Lien securing any Secured
Claim (other than a Lien with respect to a Claim that is reinstated pursuant to
Sections 2.11 and 2.20) shall be deemed released, and the Holder of such Secured
Claim is directed to release any collateral or other property of any Debtor
(including any cash collateral) held by such Holder and to take such actions as
may be requested by any Debtor (or any Reorganized Debtor, as the case may be)
to evidence the release of such Lien, including the execution, delivery and
filing or recording of such releases as may be requested by any Debtor (or the
Reorganized Debtors, as the case may be).

 

N.                                    Certain Retained Causes of Action

 

3.24                        Retention of Causes of Action.  In accordance with
section 1123(b) of the Bankruptcy Code, each Reorganized Debtor shall receive,
by transfer from the applicable, corresponding Debtor, and shall retain and may
enforce, sue on, settle, or compromise (or decline to do any of the foregoing)
all Claims, rights, Causes of Action, suits, and proceedings, whether in law or
in equity, whether known or unknown, that its corresponding Debtor or Estate may
hold against any Entity or that relates to a Claim.  Each Reorganized Debtor may
pursue or abandon such retained Claims, rights, Causes of Action, suits, or
proceedings as appropriate, in accordance with the best interests of its Estate.

 

3.25                        Assignment of Causes of Action.  On the Effective
Date, each Debtor shall be deemed to have assigned its Causes of Action or
Claims, subject to the limitations set forth in this Plan, whether asserted or
unasserted, to its corresponding Reorganized Debtor.

 

O.                                   Tax Matters

 

3.26                        Transfer Tax Exemption.  Pursuant to section
1146(a) of the Bankruptcy Code, any (a) transfers or mortgages or the making or
delivery of any deed or other instrument of transfer from or by the Debtors to
the Reorganized Debtors or any other Entity pursuant to the Plan, (b) issuance,
transfer or exchange of notes, equity securities or other instruments, (c) the
creation of any mortgage, deed of trust, Lien, pledge or other security interest
or (d) the making or assignment of any lease or sublease, in each case, shall
not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,
mortgage recording tax or other similar tax or governmental assessment, and the
Confirmation Order shall direct the appropriate state or local governmental
officials or agents to forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment.  All sales, transfers and assignments of owned and
leased property approved by the Bankruptcy Court shall be deemed to have been
made pursuant to the Plan.

 

28

--------------------------------------------------------------------------------


 

ARTICLE IV

 

PROVISIONS GOVERNING DISTRIBUTIONS

 

A.                                    Delivery of Distributions; Undeliverable
or Unclaimed Distributions

 

4.1                               Delivery of Distributions in General.  The
applicable Reorganized Debtor shall make distributions to each Holder of an
Allowed Claim entitled to receive a distribution pursuant to the terms hereof at
the address reflected in the books and records of the Debtors, unless otherwise
notified in writing by such Holder sufficiently in advance of any distribution
to allow the applicable Debtors or Reorganized Debtors to reflect such change on
their books and records.

 

4.2                               Distributions to Prepetition Secured
Noteholders.  Reorganized Cubic Energy Membership Interests shall be issued in
accordance with Section 2.12 solely to each Holder of Prepetition Secured Notes.
New Cubic Energy Senior Secured Notes shall be issued in accordance with
Section 2.12 to each Holder of Prepetition Secured Notes or its Affiliate as
requested by such Holder; provided that such Holder provides the Debtors with
such request (and the address of its Affiliate) in writing sufficiently in
advance of such distribution to allow the applicable Debtors or Reorganized
Debtors to reflect the Affiliate on their books and records.

 

4.3                               Undeliverable and Unclaimed Distributions. 
Any undeliverable or unclaimed distribution under this Plan that does not become
deliverable on or before the first anniversary of the Effective Date shall be
deemed to have been forfeited and waived, and the Entity otherwise entitled
thereto shall be forever barred and enjoined from asserting its Claim therefor
against, or seeking to recover its distribution from, the Debtors, their
Estates, or the Reorganized Debtors.

 

4.4                               Allocation of Plan Distributions Between
Principal and Interest.  To the extent that any Allowed Claim or Interest
entitled to a distribution under the Plan is composed of indebtedness and
accrued but unpaid interest thereon, such distribution shall, to the extent
permitted by applicable law, be allocated for United States federal income tax
purposes to the principal amount of the Claim first and then, to the extent the
consideration exceeds the principal amount of the Claim, to the portion of the
Claim representing accrued but unpaid interest.

 

4.5                               Fractional Amounts.  Holders of Prepetition
Secured Notes Claims and Wells Fargo Claims may be entitled to fractional
amounts of Reorganized Cubic Energy Membership Interests or Reorganized Cubic
Louisiana Interests pursuant to the distributions described in Sections 2.12 and
2.22. Notwithstanding such entitlement, all Reorganized Cubic Louisiana
Interests distributed to Holders of Wells Fargo Claims pursuant to the Plan will
be distributed only in full dollar denominations. To the extent any Holder would
be entitled to a fractional denomination of Reorganized Cubic Louisiana
Interests, but for this provision, the denomination of Reorganized Cubic
Louisiana Interests to be distributed to such Holder shall be rounded downward
to eliminate any fractional amount.  For the avoidance of doubt, fractional
denominations of Reorganized Cubic Energy Membership Interests may be
distributed to Holders of Prepetition Secured Notes Claims pursuant to the Plan.

 

B.                                    Withholding and Reporting Requirements

 

4.6                               Compliance with Applicable Laws.  In
connection with this Plan and all distributions hereunder, the Debtors and
Reorganized Debtors shall comply with all applicable tax withholding and
reporting requirements imposed by any federal, state, local, or foreign taxing
authority, and all distributions hereunder shall be subject to those
requirements. The Debtors and Reorganized Debtors shall be authorized to take
all actions necessary or appropriate to comply with those withholding and
reporting requirements.

 

29

--------------------------------------------------------------------------------


 

4.7                               Tax Identification Numbers.  If requested by
the applicable Reorganized Debtor, before receiving any distributions under this
Plan, a Holder of an Allowed Claim shall provide the applicable
Debtors/Reorganized Debtors with written notification or confirmation of its
federal tax identification number or social security number, and such other
information as the applicable Reorganized Debtor may reasonably request for the
purpose of allowing such Debtor and the Reorganized Debtor to comply with the
applicable tax laws and rules.

 

4.8                               Filing Final Tax Return.  The Reorganized
Cubic Asset Debtors shall be authorized to request an expedited determination
under section 505(b) of the Bankruptcy Code for all tax returns filed for, or on
behalf of, the Cubic Asset Debtors for any and all taxable periods ending after
the Petition Date through, and including, the Effective Date, and the
Reorganized Cubic Louisiana Debtors shall be authorized to request an expedited
determination under section 505(b) of the Bankruptcy Code for all tax returns
filed for, or on behalf of, the Cubic Louisiana Debtors for any and all taxable
periods ending after the Petition Date through, and including, the Effective
Date.

 

C.                                    Setoffs

 

4.9                               The applicable Debtors and/or Reorganized
Debtors may, but shall not be required to, set off against any Claim (other than
the Prepetition Secured Notes Claims, which Claims shall not be subject to
setoff, recoupment or reduction of any kind) and the payments or other
distributions to be made in respect of that Claim, Claims of any nature
whatsoever that the applicable Debtors or Reorganized Debtors may have against
the Claim’s Holder; but neither the failure to do so nor the allowance of any
Claim hereunder shall constitute a waiver or release by the Debtors or
Reorganized Debtors of any Claim that the applicable Debtors or Reorganized
Debtors may have.

 

ARTICLE V

 

TREATMENT OF EXECUTORY CONTRACTS,
UNEXPIRED LEASES AND OTHER AGREEMENTS

 

A.                                    Deemed Rejection of Executory Contracts
and Unexpired Leases

 

5.1                               Deemed Rejection.  To the extent that any
executory contract or unexpired lease is: (i) not included in the Assumed
Contract List, (ii) assumed by a Debtor pursuant to a Final Order prior to the
Effective Date, or (iii) as of the Effective Date, subject to a motion seeking
assumption, then such executory contract and unexpired lease shall be deemed
rejected on the Effective Date pursuant to sections 365 and 1123(b)(2) of the
Bankruptcy Code.

 

B.                                    Pass-Through

 

5.2                               Any rights or arrangements necessary or useful
to the operation of the Debtors’ business but not otherwise addressed as a Claim
or Interest, including non-exclusive or exclusive patent, trademark, copyright,
maskwork or other intellectual property licenses, bonding arrangements,
operating licenses with the Texas Railroad Commission or other such regulatory
authority, and other executory contracts not assumable under section 365(c) of
the Bankruptcy Code, shall, in the absence of any other treatment under the Plan
or Confirmation Order, be

 

30

--------------------------------------------------------------------------------


 

passed through the Chapter 11 Cases for the benefit of the applicable
Reorganized Debtors and the counterparty or counterparties to such rights or
arrangements and the legal, equitable and contractual rights of the applicable
Debtors and Reorganized Debtors under rights and arrangements shall be left
unaltered and unaffected by the Chapter 11 Cases.

 

C.                                    Oil and Gas Leases

 

5.3                               Oil and Gas Leases do not constitute executory
contracts or unexpired leases of real property under section 365 of the
Bankruptcy Code.  Notwithstanding the foregoing, should Oil and Gas Leases be
deemed to constitute executory contracts or unexpired leases under section 365
of the Bankruptcy Code, they will be assumed in accordance with Sections 5.4
through 5.9.

 

5.4                               Except for (i) the defaults of a kind
specified in sections 365(b)(2) and 541(c)(1) of the Bankruptcy Code (which
defaults the Debtors and Reorganized Debtors will not be required to cure) or
(ii) as otherwise provided herein, the legal, equitable and contractual rights
of the counterparties to Oil and Gas Leases shall be unaltered by the Plan. To
the extent a failure by the Debtors or Reorganized Debtors to pay or perform an
obligation under an Oil and Gas Lease is a default under any applicable Oil and
Gas Lease, such default shall be cured for all purposes by the payments provided
for herein or the applicable Reorganized Debtors’ subsequent performance of such
obligation with such applicable Oil and Gas Lease deemed to be, or otherwise
remaining, in full force and effect for the benefit of the applicable
Reorganized Debtor(s). To the extent such payment is due and owing on the
Effective Date, such payment shall be made, in Cash, on the Effective Date, or
upon such other terms as may be agreed to by the applicable Debtors or
Reorganized Debtors and the Entity to whom such payment is due. To the extent
such payment is not due and owing on the Effective Date, such payment (a) will
be made, in Cash, in accordance with the terms of the Oil and Gas Lease (or
other agreement) between the parties, or as such payment becomes due and owing
under (i) applicable non-bankruptcy law, or (ii) in the ordinary course of
business of the applicable Reorganized Debtor(s) or (b) will be made upon other
terms as may be agreed upon by the applicable Reorganized Debtor and the Entity
to whom such payment is due. To the extent it is impossible for a Reorganized
Debtor to cure a default arising from any failure to perform a non-monetary
obligation, such default shall be deemed cured by future performance by the
applicable Reorganized Debtor(s) in accordance with the terms of the applicable
Oil and Gas Lease with the applicable Oil and Gas Lease deemed to be, or
otherwise remaining, in full force and effect for the benefit of the applicable
Reorganized Debtor(s). If there is a dispute as to any Cure obligation
(including Cure payments) between the applicable Debtor(s)/Reorganized
Debtor(s) and the lessor of an Oil and Gas Lease, the applicable Reorganized
Debtor(s) shall only have to pay or perform as herein provided the non-disputed
Cure obligation with the balance of the Cure payment or Cure performance to be
made or performed after resolution of such dispute either by (i) agreement of
the parties or (ii) resolution by the Bankruptcy Court by a Final Order.

 

D.                                    Assumed Executory Contracts and Unexpired
Leases

 

5.5                               On the Effective Date, all executory contracts
and unexpired leases of the Debtors that are identified in the Assumed Contract
List shall be deemed to have been assumed by the applicable Debtor(s) pursuant
to sections 365 and 1123 of the Bankruptcy Code without further

 

31

--------------------------------------------------------------------------------


 

notice or order of the Bankruptcy Court.  Each executory contract and unexpired
lease (i) assumed pursuant to this Section 5.5, (ii) assumed by a Debtor
pursuant to a Final Order prior to the Effective Date, or (iii) that, as of the
Effective Date, is subject to a motion seeking assumption, in each case, shall
revest in, and be fully enforceable by, the applicable Reorganized Debtor(s) in
accordance with the terms thereof upon the date such contract is assumed by the
applicable Debtor(s).

 

5.6                               Any monetary amount by which any executory
contract or unexpired lease to be assumed pursuant to the Plan is in default
shall be satisfied, in accordance with section 365(b)(1) of the Bankruptcy Code,
by payment of the Cure amounts set forth in the Assumed Contract List, in Cash,
on the Effective Date, or upon such other terms as the parties to such executory
contract or unexpired lease may otherwise agree with the prior written consent
of (x) in the case of the Cubic Asset Debtors, the Required Prepetition
Noteholders and (y) in the case of Cubic Louisiana, WFEC.

 

5.7                               Each executory contract and unexpired lease
that is assumed shall include each term set forth in all (a) amendments,
modifications, supplements, restatements, or other agreements made directly or
indirectly by any agreement, instrument, or other document that in any manner
affects such executory contract or unexpired lease, and (b) rights appurtenant
to property, including all easements, licenses, permits, rights, privileges,
immunities, options, rights of first refusal, powers, uses, reciprocal easement
agreements, vaults, tunnel or bridge agreements or franchises, and any other
equity interests in real estate or rights in rem related to such premises,
unless any of the foregoing agreements has been rejected pursuant to an order of
the Bankruptcy Court or is the subject of a motion to reject filed on or before
the Effective Date.

 

5.8                               Amendments, modifications, supplements, and
restatements to prepetition executory contracts and unexpired leases that are
executed by a Debtor while its Chapter 11 Case is pending shall not be deemed to
alter the prepetition nature of the executory contract or unexpired lease, or
the validity, priority, or amount of any Claims that may arise in connection
therewith.

 

5.9                               Executory contracts and unexpired leases
assumed by a Debtor may be performed by its corresponding Reorganized Debtor in
the ordinary course of business.

 

E.                                    Preexisting Obligations to the Debtors
Under Executory Contracts and Unexpired Leases

 

5.10                        Rejection or repudiation of any executory contract
or unexpired lease pursuant to the Plan or otherwise shall not constitute a
termination of preexisting obligations owed to the Debtors under such contracts
or leases. In particular, notwithstanding any non-bankruptcy law to the
contrary, each Reorganized Debtor expressly reserves and does not waive any
right to receive, or any continuing obligation of a counterparty to provide,
warranties or continued maintenance obligations on goods previously purchased by
the applicable Debtor or Reorganized Debtor, as applicable, from counterparties
to rejected or repudiated executory contracts or unexpired leases.

 

32

--------------------------------------------------------------------------------


 

F.                                     Director and Officer Insurance Policies
and Agreements

 

5.11                        To the extent that the D&O Liability Insurance
Policies issued to, or entered into by, Cubic Energy prior to the Petition Date
constitute executory contracts, notwithstanding anything in the Plan to the
contrary, Cubic Energy shall be deemed to have assumed all of Cubic Energy’s
unexpired D&O Liability Insurance Policies pursuant to section 365(a) of the
Bankruptcy Code, effective as of the Effective Date.  Entry of the Confirmation
Order will constitute the Bankruptcy Court’s approval of the assumption or
assumption and assignment, as applicable, of each of the D&O Liability Insurance
Policies.  Notwithstanding anything to the contrary contained in the Plan,
confirmation of the Plan shall not discharge, impair or otherwise modify any
advancement, indemnity or other obligations of the D&O Liability Insurance
Policies.  After the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any of the D&O Liability
Insurance Policies with respect to conduct occurring prior thereto, and all
directors and officers of the Debtors who served in such capacity at any time
prior to the Effective Date shall be entitled from the insurers to the full
benefits of any such policy for the full term of such policy regardless of
whether such directors and officers remain in such positions after the Effective
Date.

 

G.                                   Reservation of Rights

 

5.12                        Neither the exclusion nor inclusion of any contract
or lease in any pleading, exhibit or otherwise filed in the Chapter 11 Cases,
nor anything contained in the Plan, shall constitute an admission by the Debtors
or any Reorganized Debtor that any such contract or lease is in fact an
executory contract or unexpired lease or that any Reorganized Debtor has any
liability thereunder. If there is a dispute regarding whether any contract,
lease or property interest, including any Oil and Gas Lease, is or was an
executory contract or unexpired lease at the later of (x) the Effective Date or
(y) the time of assumption or rejection, the applicable Reorganized Debtor shall
have ninety (90) days following entry of a Final Order resolving such dispute to
alter their treatment of such contract or lease, including, if such contract,
lease or property interest is determined by a Final Order to be an executory
contract or unexpired lease, by filing a motion with the Bankruptcy Court
seeking to assume such contract, lease, or property interest.

 

H.                                   Nonoccurrence of Effective Date

 

5.13                        In the event that the Effective Date does not occur,
the Bankruptcy Court shall retain jurisdiction with respect to any request by
the Debtors to extend the deadline for assuming or rejecting unexpired leases
pursuant to section 365(d)(4) of the Bankruptcy Code.

 

I.                                        Additional Cure Provisions

 

5.14                        Except as otherwise provided in this Article V, Cure
payments shall be effected, or otherwise satisfied, by prompt payment by the
applicable Reorganized Debtor as contemplated by section 365(b)(1)(A) of the
Bankruptcy Code. If there is a dispute regarding (a) the timing of any payment
required in order to meet the promptness requirement of 365(b)(1), (b) the
nature, extent or amount of any Cure requirement, (c) the Reorganized Debtor’s
ability to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the contract or lease to be
assumed, or (d) any other matter pertaining to assumption, the applicable
executory contract or unexpired lease shall be assumed, and Cure

 

33

--------------------------------------------------------------------------------


 

payments shall be made, following the entry of a Final Order resolving the
dispute and approving the assumption or assumption and assignment, as the case
may be.

 

J.                                      Claims Based on Rejection of Executory
Contracts and Unexpired Leases

 

5.15                        All Allowed Claims arising from the rejection of a
Debtor’s executory contracts and unexpired leases shall be classified as Cubic
Asset General Unsecured Claims or Cubic Louisiana General Unsecured Claims, as
applicable, and shall be treated in accordance with the relevant provisions of
the Plan; provided, however, if the Holder of an Allowed Claim for rejection
damages has a properly perfected security interest in any collateral to secure
obligations under such rejected executory contract or unexpired lease, the
Allowed Claim for rejection damages shall be treated as a Cubic Asset Other
Secured Claim or Cubic Louisiana Other Secured Claim, as applicable, to the
extent of the value of such Holder’s interest in the collateral, with the
deficiency, if any, treated as a Cubic Asset General Unsecured Claim or Cubic
Louisiana General Unsecured Claim, as applicable.

 

K.                                   Compensation, Benefit, and Pension Programs

 

5.16                        All employee compensation, benefit and pension
plans, and employment agreements or settlements reached thereunder of the
Debtors entered into before or after the Petition Date and not since terminated,
shall be deemed to be, and shall be treated as if they were, terminated
executory contracts.  Such plans, agreements, or settlements do not constitute
“retiree benefits” subject to sections 1114 and 1129(a)(13) of the Bankruptcy
Code.

 

L.                                    Indemnification Obligations

 

5.17                        Except as otherwise specifically provided herein,
any obligations or rights of any Debtor to indemnify, defend or advance expenses
to its present and former directors, officers, employees, agents or
representatives under its certificate of incorporation, by-laws,
employee-indemnification policy, or under state law, or any agreement with
respect to any Claim, demand, suit, cause of action, or proceeding related to
such Person’s service with, for, or on behalf of the Debtors prior to the
Effective Date, shall be deemed to be, and shall be treated as if they were,
terminated and rejected as of the Effective Date.  For the avoidance of doubt,
this Section 5.17 shall not impair, limit or restrict any Entity’s Claims
against the D&O Liability Insurance Policies, nor shall it enjoin any Entity
from pursuing such Claims.

 

M.                                 Treatment of Change of Control Provisions

 

5.18                        The entry of the Confirmation Order, consummation of
the Plan, and/or any other acts taken to implement the Plan shall not constitute
a “change of control” under any provision of any contract, agreement or other
document which provides for the occurrence of any event, the granting of any
right, or any other change in the then-existing relationship between the parties
upon a change in control.

 

34

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ADMINISTRATION OF DISPUTED CLAIMS

 

6.1                               Prosecution of Objections to Claims. 
Following the Confirmation Date and prior to the Effective Date, each Debtor
against whom a Claim is filed shall have the authority to file, settle,
compromise, withdraw or litigate to judgment objections to such Claim, and shall
be permitted to settle or compromise such Disputed Claim against it without
approval of the Bankruptcy Court, provided such Debtor shall (x) in the case of
the Cubic Asset Debtors, obtain the prior written consent of the Required
Prepetition Noteholders and (y) in the case of Cubic Louisiana and Cubic
Louisiana Holding, obtain the prior written consent of WFEC.  Following the
Effective Date, Reorganized Cubic Energy shall have the authority to file,
settle, compromise, withdraw or litigate to judgment objections to Claims
against the Cubic Asset Debtors, and shall be permitted to settle or compromise
such Disputed Claims without approval of the Bankruptcy Court, and Reorganized
Cubic Louisiana shall have the authority to file, settle, compromise, withdraw
or litigate to judgment objections to Claims against the Cubic Louisiana
Debtors, and shall be permitted to settle or compromise such Disputed Claims
without approval of the Bankruptcy Court.  All objections to Claims shall be
filed no later than one hundred and eighty (180) days after the Effective Date;
provided that each Reorganized Debtor shall be permitted and shall have the
authority to seek one or more extensions of such deadline from the Bankruptcy
Court.

 

6.2                               Estimation of Claims.  Prior to the Effective
Date, each Debtor shall be permitted, at any time, to request that the
Bankruptcy Court estimate any contingent or unliquidated Claim pursuant to
section 502(c) of the Bankruptcy Code, (x) in the case of the Cubic Asset
Debtors, with the prior written consent of the Required Prepetition Noteholders
and (y) in the case of Cubic Louisiana and Cubic Louisiana Holding, with the
prior written consent of WFEC, regardless of whether such Debtor previously had
objected to such Claim or whether the Bankruptcy Court had ruled on such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
Claim at any time during any litigation concerning any objection to such Claim,
including during the pendency of any appeal relating to such objection.  In the
event that the Bankruptcy Court estimates any contingent or unliquidated Claim,
the amount so estimated shall constitute either the Allowed amount of such Claim
or a maximum limitation on such Claim, as determined by the Bankruptcy Court. If
such estimated amount constitutes a maximum limitation on the amount of such
Claim, such Debtor may elect to pursue any supplemental proceedings to object to
the allowance of such Claim, (x) in the case of the Cubic Asset Debtors, with
the prior written consent of the Required Prepetition Noteholders and (y) in the
case of Cubic Louisiana and Cubic Louisiana Holding, with the prior written
consent of WFEC. All of the aforementioned objection, estimation and resolution
procedures are cumulative and not exclusive of one another.

 

6.3                               Payments and Distributions on Disputed
Claims.  Notwithstanding any other provision to the contrary herein, no payments
or distributions shall be made hereunder with respect to all or any portion of
any Disputed Claim unless and until all objections to such Disputed Claim have
been settled, withdrawn, or determined by Final Order, and such Disputed Claim
has become an Allowed Claim.

 

35

--------------------------------------------------------------------------------


 

ARTICLE VII

 

ACCEPTANCE OR REJECTION OF THE PLAN

 

A.                                    Classes Entitled To Vote

 

7.1                               Voting Classes.  Classes 3, 4 and 5A are
Impaired and entitled to vote to accept or reject the Plan. Prior to the
Petition Date, the Debtors solicited acceptance of the Plan from the Holders of
Claims in such Classes.  Upon the conclusion of such solicitation efforts, at
least one of these Impaired voting Classes has elected to accept the Plan.

 

7.2                               Non-Voting Classes.

 

a.                                      Non-Voting Classes Deemed to Accept the
Plan.  By operation of law, Classes 1A, 1B, 2A, and 2B are not Impaired, are
deemed to have accepted the Plan and are not entitled to vote to accept or
reject the Plan.  Consequently, the Debtors have not solicited any Claims in
such Classes.

 

b.                                      Non-Voting Classes Deemed to Reject the
Plan.  By operation of law, Classes 5B, 6A, 6B, 7, 8, 9A, 9B, 10A, and 10B are
Impaired, will not receive any distribution or property in respect of any Claims
in such Classes, and are deemed to have rejected the Plan.  Consequently, the
Debtors have not solicited any Claims in such Classes.

 

B.                                    Acceptance by Impaired Classes

 

7.3                               An Impaired Class of Claims or Interests shall
have accepted the Plan if (a) the Holders of at least two-thirds in amount of
the Allowed Claims actually voting in the Class have voted to accept the Plan,
and (b) the Holders of more than one-half in number of the Allowed Claims
actually voting in the Class have voted to accept the Plan, in each case not
counting the vote of any Holder designated under section 1126(e) of the
Bankruptcy Code. An Impaired Class of Interests shall have accepted the Plan if
the Holders of at least two thirds in amount of the Allowed Interests have voted
to accept the Plan, not counting the vote of any Holder designated under section
1126(e).

 

C.                                    Cramdown

 

7.4                               The Debtors have not solicited acceptance of
the Plan from Classes 5B, 6A, 6B, 7, 8, 9A, 9B, 10A, and 10B, which Classes are
deemed to have rejected the Plan. Thus, the Debtors shall request that the
Bankruptcy Court confirm the Plan under section 1129(b) of the Bankruptcy Code.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

CONDITIONS PRECEDENT TO PLAN’S CONFIRMATION AND EFFECTIVE DATE

 

A.                                    Conditions Precedent to Effective Date

 

8.1                               The Plan’s Effective Date is subject to the
satisfaction or written waiver of each of the following conditions precedent:

 

a.                                      the Confirmation Order shall have been
entered, no timely appeal shall have been taken from the Confirmation Order, and
the Confirmation Order shall have become a Final Order;

 

b.                                      no Environmental Material Adverse Effect
shall have occurred;

 

c.                                       (i) each document included in the Plan
Supplement, including all exhibits, schedules and annexes thereto, with respect
to the Reorganized Cubic Asset Debtors shall be satisfactory to the Required
Prepetition Noteholders in its sole discretion and (ii) each document included
in the Plan Supplement, including all exhibits, schedules and annexes thereto,
with respect to Reorganized Cubic Louisiana shall be satisfactory to WFEC in its
sole discretion;

 

d.                                      the New Cubic Energy Constituent
Documents and a certificate of conversion each shall have been duly filed with
the Secretary of State of Delaware;

 

e.                                       all authorizations, consents and
approvals determined to be necessary to implement the terms of the Plan by the
applicable Debtor and (x) with respect to the Cubic Asset Debtors, the Required
Prepetition Noteholders or (y) with respect to Cubic Louisiana, WFEC, in each
case, shall have been obtained;

 

f.                                        all fees, costs, expenses of and other
amounts incurred by the Prepetition Secured Noteholders and the Prepetition
Secured Notes Agent which are chargeable to or otherwise reimbursable by the
Debtors under the Plan Support Agreement and Prepetition Secured Notes Documents
shall have been paid in full;

 

g.                                       the New MSA shall have been duly
executed and delivered by all parties thereto; and

 

h.                                      all other actions necessary to implement
the terms of the Plan on the Effective Date shall have been taken.

 

8.2                               Notwithstanding any other provision to the
contrary herein, no payments or distributions shall be made hereunder with
respect to all or any portion of any Wells Fargo Claim unless, on or prior to
the third (3rd) Business Day prior to the proposed Effective Date, WFEC pays
$175,000 in Cash to Cubic Energy, as partial reimbursement of the expenses
incurred by the Debtors in connection with the Chapter 11 Cases.

 

37

--------------------------------------------------------------------------------


 

B.                                    Waiver of Conditions

 

8.3                               The conditions set forth in Section 8.1 above
can be waived in writing, in whole or in part, jointly by the Debtors and
(i) with respect to conditions affecting any Reorganized Cubic Asset Debtor,
Prepetition Secured Noteholder or Holder of Reorganized Cubic Energy Membership
Interests in any respect, the Required Prepetition Noteholders; (ii) with
respect to conditions affecting Reorganized Cubic Louisiana or any Holder of a
Wells Fargo Claim in any respect, WFEC, at any time without an order of the
Bankruptcy Court. Unless waived, the failure to satisfy any condition precedent
to the Effective Date will preclude the Effective Date’s occurrence, regardless
of the circumstances giving rise thereto (including any action or inaction by
the Debtors or the Reorganized Debtors); (iii) with respect to conditions
affecting the Prepetition Secured Notes Agent in any respect, the Prepetition
Secured Notes Agent. The waiver of any condition to the Effective Date shall not
constitute or be deemed a waiver of any other condition.

 

ARTICLE IX

 

MODIFICATION; WITHDRAWAL

 

9.1                               The Debtors may modify the Plan with the
written approval of, in their sole discretion, (i) with respect to modifications
affecting any Reorganized Cubic Asset Debtor, Prepetition Secured Noteholder or
Holder of Reorganized Cubic Energy Membership Interests in any respect, the
Required Prepetition Noteholders; (ii) with respect to modifications affecting
Reorganized Cubic Louisiana or any Holder of a Wells Fargo Claim in any respect,
WFEC, in each case, either before or after Confirmation, to the fullest extent
permitted under section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019. 
The Debtors may withdraw the Plan at any time before the Effective Date.

 

ARTICLE X

 

RETENTION OF JURISDICTION

 

10.1                        Under sections 105(a) and 1142 of the Bankruptcy
Code, and notwithstanding the entry of the Confirmation Order, the occurrence of
the Effective Date or anything to the contrary herein, the Bankruptcy Court
shall retain exclusive jurisdiction over all matters arising out of or related
to the Chapter 11 Case and the Plan, to the fullest extent permitted by law,
including jurisdiction to:

 

a.                                      enter such orders as may be necessary or
appropriate to execute, implement, or consummate the provisions of the Plan and
all contracts, instruments, releases, and other agreements or documents created
in connection with the Plan, the Disclosure Statement or the Confirmation Order;

 

b.                                      hear and determine any matters related
to the assumption, assumption and assignment or rejection of any executory
contract or unexpired lease to which the Debtors are party or with respect to
which any Debtor or Reorganized Debtor may be liable, and hear, determine and,
if necessary, liquidated any Claims arising therefrom;

 

38

--------------------------------------------------------------------------------


 

c.                                       decide or resolve any motions,
adversary proceedings, contested or litigated matters and any other matters and
grant or deny any applications involving the Debtors that may be pending on the
Effective Date;

 

d.                                      hear and determine disputes arising in
connection with the interpretation, implementation, consummation, or enforcement
of the Plan and all contracts, instruments, and other agreements executed in
connection with the Plan;

 

e.                                       hear and determine any request to
modify the Plan, the Confirmation Order or any contract, instrument, release or
other agreement or document created in connection with the Plan, the Disclosure
Statement or the Confirmation Order, or to cure any defect or omission or
reconcile any inconsistency in the Plan or any order of the Bankruptcy Court;

 

f.                                        issue and enforce injunctions or other
orders, or take any other action that may be necessary or appropriate to
restrain any interference with the implementation, consummation, or enforcement
of the Plan or the Confirmation Order;

 

g.                                       enter and implement such orders as may
be necessary or appropriate if the Confirmation Order is for any reason
reversed, stayed, revoked, modified, or vacated;

 

h.                                      hear and determine any matters arising
in connection with or relating to the Plan, the Disclosure Statement, the
Confirmation Order or any contract, instrument, release, or other agreement or
document created in connection with the Plan, the Disclosure Statement or the
Confirmation Order;

 

i.                                          enforce all orders, judgments,
injunctions, releases, exculpations, and rulings entered in connection with the
Chapter 11 Case, including with respect to Oil and Gas Leases;

 

j.                                         hear and determine such other matters
as may be provided in the Confirmation Order or as may be authorized under, or
not inconsistent with, provisions of the Bankruptcy Code;

 

k.                                      to hear and determine matters relating
to the allowance, disallowance, estimation, and liquidation of Claims against
the Debtor and to enter or enforce any order requiring the filing of any such
Claim before a particular date;

 

l.                                          to determine all applications,
Claims, adversary proceedings, and contested matters pending on the Effective
Date; and

 

m.                                  enter a final decree closing the Chapter 11
Cases.

 

39

--------------------------------------------------------------------------------


 

ARTICLE XI

 

EFFECTS OF CONFIRMATION

 

A.                                    Binding Effect and Discharge of the
Debtors

 

11.1                        The Plan shall be binding upon and inure to the
benefit of the Debtors, all present and former Holders of Claims and Interests,
and their respective successors and assigns, and all other parties-in-interest
in the Chapter 11 Cases.  All consideration distributed under the Plan shall be
in exchange for, and in complete satisfaction, settlement, discharge, and
release of, all Claims of any nature whatsoever against, or Interests in, the
Debtors or any of their assets or properties, and, except as otherwise provided
herein or in the Confirmation Order, and regardless of whether any property
shall have been distributed or retained pursuant to the Plan on account of such
Claims or Interests or whether or not the Holder of such Claims or Interests
accepted the Plan, upon the Effective Date, all Claims and Interests shall be
terminated and the Debtors shall be deemed discharged and released therefrom
under section 1141(d)(1)(A) of the Bankruptcy Code.

 

B.                                    Vesting

 

11.2                        Except as otherwise provided in the Plan or in the
Confirmation Order, on the Effective Date, each Reorganized Debtor shall be
vested with all of the property of its respective Estate free and clear of all
Claims, Liens, encumbrances, charges and Interests, and shall thereafter hold,
dispose or otherwise deal with such property and operate its business free of
any restrictions imposed by the Bankruptcy Code or by the Bankruptcy Court. 
Prosecution of Causes of Action shall be the exclusive responsibility of the
applicable Reorganized Debtors, which shall have sole and absolute discretion
over whether to prosecute or settle such Causes of Action.

 

C.                                    Exculpation and Limitation of Liability

 

11.3                        Notwithstanding anything herein to the contrary, as
of the Confirmation Date, the Debtors, the Prepetition Secured Noteholders, WFEC
and their respective directors, officers, members, managers, equity holders,
general or limited partners, controlling persons, employees, attorneys,
investment bankers, financial advisors, restructuring advisors and other
professional advisors, representatives and agents (a) will be deemed to have
solicited acceptances of this Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including section 1125(e) of the
Bankruptcy Code and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with the solicitation, and
(b) will be deemed to have participated in good faith, and in compliance with
the applicable provisions of the Bankruptcy Code, in the offer and issuance of
any securities under the Plan, and therefore, are not, and on account of such
offer, issuance and solicitation shall not be, liable at any time for any
violation of any applicable law, rule or regulation governing the solicitation
of acceptances or rejections of the Plan or the offer and issuance of any
securities under the Plan.  Except with respect to any acts or omissions
determined by a Final Order to have constituted willful misconduct, gross
negligence, or fraud or a criminal act, the Exculpated Parties shall neither
have nor incur any liability to any Entity for any prepetition or postpetition
act taken or omitted to be taken in connection with, or arising from or relating
in any way to, the Chapter 11

 

40

--------------------------------------------------------------------------------


 

Cases, including: (a) the operation of the Debtors’ businesses during the
pendency of these Chapter 11 Cases; (b) formulating, negotiating, preparing,
disseminating, implementing, administering, confirming, making distributions
and/or effecting the issuance of any equity interests in connection with the
Plan, the Disclosure Statement, the Plan Supplement, the Plan Support Agreement
and, in each case, any related contract, instrument, release or other agreement
or document created or entered into in connection therewith, including the
solicitation of votes for the Plan and other actions taken in furtherance of
Confirmation and consummation of the Plan; (c) the offer and issuance of any
securities under or in connection with the Plan; or (d) any other prepetition or
postpetition act taken or omitted to be taken in connection with or in
contemplation of the restructuring of the Debtors.

 

D.                                    Injunction

 

11.4                        The satisfaction, release, and discharge of Claims
and Interests pursuant to the Plan shall also act as a permanent injunction
against any Entity who has held, holds, or may hold Claims or Interests (other
than Claims reinstated pursuant to Sections 2.11 and 2.20).  Except as otherwise
provided in the Plan, from and after the Confirmation Date, all Entities who
have held, hold, or may hold Claims against or Interests in any of the Debtors
prior to the Effective Date, or who have conveyed any Oil and Gas Leases to any
of the Debtors prior to the Effective Date, are permanently enjoined from taking
any of the following actions against any of the Debtors, Reorganized Debtors,
Released Parties, Exculpated Parties, and the Estates on account of or in
connection with any such Claims or Interests or the activities and conduct of
business of the Debtors prior to the Effective Date: (a) commencing or
continuing, in any manner or in any place, any action or other proceeding;
(b) enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order; (c) creating, perfecting or enforcing any Lien or
encumbrance; (d) asserting a setoff, right of subrogation or recoupment of any
kind against any debt, liability or obligation due to any of the Debtors; and
(e) commencing or continuing, in any manner or in any place, any action that
does not comply with or is inconsistent with the provisions of the Plan.

 

E.                                    Releases

 

11.5                        Voluntary Releases by Certain Holders of Claims. 
For good and valuable consideration, including the service of the Released
Parties to facilitate the reorganization of the Debtors and the implementation
of the restructuring contemplated by the Plan, on and after the Effective Date,
the Releasing Parties (regardless of whether a Releasing Party is a Released
Party) shall be deemed to conclusively, absolutely, unconditionally, irrevocably
and forever release, waive and discharge the Released Parties of any and all
Claims, Interests, obligations, rights, suits, damages, judgments, Causes of
Action, remedies and liabilities whatsoever, including any derivative claims
asserted or assertable on behalf of a Debtor (including those that any of the
Releasing Parties would have been legally entitled to assert in their own right
(whether individually or collectively)), whether known or unknown, foreseen or
unforeseen, liquidated or unliquidated, contingent or fixed, existing or
hereafter arising, in law, at equity or otherwise, whether for indemnification,
tort, contract, violations of federal or state securities laws or otherwise,
based on or relating to, or in any manner arising from, in whole or in part, the
Debtors and their non-Debtor subsidiaries, the Estates, the activities and
conduct of the businesses of the Debtors and their non-Debtor subsidiaries, the
Chapter 11 Cases, the purchase, sale or rescission

 

41

--------------------------------------------------------------------------------


 

of the purchase or sale of any security of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Plan, the restructuring of Claims
and Interests prior to or during the Chapter 11 Cases, the negotiation,
formulation or preparation of the Plan, the Plan Supplement, the Disclosure
Statement, the Plan Support Agreement, the Prepetition Secured Notes, the Cubic
Asset BP Hedges, the Cubic Louisiana BP Hedges, the New Financing Documents, the
Modified Cubic Asset BP Hedges and, in each case, related agreements,
instruments or other documents, any action or omission as an officer, director,
agent, representative, fiduciary, controlling person, lender, Affiliate or
responsible party, any transaction entered into with or affecting, a Debtor or a
non-Debtor subsidiary, including business or contractual relationships between
the Debtors and any Released Party, or any other act or omission, transaction,
agreement, event or other occurrence taking place on or before the Effective
Date of the Plan, other than Claims or liabilities arising out of or relating to
any act or omission of a Released Party to the extent such act or omission is
determined by a Final Order to have constituted willful misconduct, gross
negligence, or fraud.  Notwithstanding anything contained herein to the
contrary, this release does not release any post-Effective Date obligations of
any party under the Plan or any document, instrument or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan.

 

11.6                        Releases by the Debtors.  For good and valuable
consideration, including the service of the Released Parties to facilitate the
reorganization of the Debtors and the implementation of the restructuring
contemplated by the Plan, on and after the Effective Date, the Released Parties
are hereby released and discharged by the Debtors, the Reorganized Debtors and
the Estates, including any successor to any Debtors or any Estate
representative, from all Claims, Interests, obligations, rights, suits, damages,
judgments, Causes of Action, remedies and liabilities whatsoever, including any
derivative claims asserted or assertable on behalf of a Debtor, whether known or
unknown, foreseen or unforeseen, liquidated or unliquidated, contingent or
fixed, existing or hereafter arising, in law, at equity or otherwise, whether
for indemnification, tort, contract, violations of federal or state securities
laws or otherwise, based on or relating to, or in any manner arising from, in
whole or in part, the Debtors and their non-Debtor subsidiaries, the Estates,
the activities and conduct of the businesses of the Debtors and their non-Debtor
subsidiaries, the Chapter 11 Cases, the purchase, sale or rescission of the
purchase or sale of any security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the restructuring of Claims and Interests
prior to or during the Chapter 11 Cases, the negotiation, formulation or
preparation of the Plan, the Plan Supplement, the Disclosure Statement, the Plan
Support Agreement, the Prepetition Secured Notes, the Cubic Asset BP Hedges, the
Cubic Louisiana BP Hedges, the New Financing Documents, the Modified Cubic Asset
BP Hedges and, in each case, related agreements, instruments or other documents,
any action or omission as an officer, director, agent, representative,
fiduciary, controlling person, lender, Affiliate or responsible party, any
transaction entered into with or affecting, a Debtor or a non-Debtor subsidiary,
including business or contractual relationships between the Debtors and any
Released Party, or any other act or omission, transaction, agreement, event or
other occurrence taking place on or before the Effective Date of the Plan, other
than Claims or liabilities arising out of or relating to any act or omission of
a Released Party to the extent such act or omission is determined by a Final
Order to have constituted willful misconduct, gross negligence, or fraud. 
Notwithstanding anything contained herein to the contrary, this release does not
release any (a)

 

42

--------------------------------------------------------------------------------


 

post-Effective Date obligations of any party under (x) the Plan or (y) any
document, instrument or agreement (including those set forth in the Plan
Supplement) implementing the Plan or (b) continuing contractual obligation owed
by any Released Party to or for the benefit of any Debtor or Reorganized Debtor.

 

ARTICLE XII

 

MISCELLANEOUS PROVISIONS

 

A.                                    Objections to Claims

 

12.1                        Objections to Claims as to which no objection is
pending as of the Effective Date may be filed by any Reorganized Debtor against
which the Claim is filed.

 

B.                                    Payment of Statutory Fees

 

12.2                        All fees payable under section 1930 of Title 28 of
the United States Code, as determined by the Bankruptcy Court at the
Confirmation Hearing, shall be paid on or before the Effective Date.  All such
fees that arise after the Effective Date but before the closing of the Chapter
11 Cases shall be paid from funds otherwise available for distribution
hereunder.

 

C.                                    Severability of Plan Provisions

 

12.3                        If, before Confirmation, the Bankruptcy Court holds
that any provision of the Plan is invalid, void, or unenforceable, the Debtors,
at their option, with the written approval of (a) with respect to provisions
affecting any Reorganized Cubic Asset Debtor, Prepetition Secured Noteholder or
Holder of Reorganized Cubic Energy Membership Interests in any respect, the
Required Prepetition Noteholders and (b) with respect to modifications affecting
Reorganized Cubic Louisiana or any Holder of a Wells Fargo Claim in any respect,
WFEC, may amend or modify the Plan to correct the defect, by amending or
deleting the offending provision or otherwise, or may withdraw the Plan.  The
Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been amended or
modified in accordance with the foregoing, is valid and enforceable.

 

D.                                    Successors and Assigns

 

12.4                        This Plan shall be binding on, and shall inure to
the benefit of, any heir, executor, administrator, successor or assign of
(x) any Entity named or referred to herein or (y) any other Holder of any Claim
or Interest.

 

E.                                    Terms of Injunctions or Stays

 

12.5                        Unless otherwise provided herein or in the
Confirmation Order, all injunctions or stays in effect in the Chapter 11 Cases,
either by virtue of sections 105 or 362 of the Bankruptcy Code or any order of
the Bankruptcy Court, shall remain in full force and effect until all
distributions contemplated by this Plan have been made and the Bankruptcy Court
has entered an order closing the Chapter 11 Cases.  The injunctive provisions of
sections 524 and 1141 of the

 

43

--------------------------------------------------------------------------------


 

Bankruptcy Code and those contained in Article XI are permanent and shall not be
affected by this provision.

 

F.                                     Notices to Debtors

 

12.6                        Any notice, request, or demand required or permitted
to be made or provided to or upon the Debtors and the Reorganized Debtors under
the Plan shall be (a) in writing, (b) served by (i) certified mail, return
receipt requested, (ii) hand delivery, (iii) overnight delivery service,
(iv) first class mail, or (v) facsimile transmission, and (c) deemed to have
been duly given or made when actually received or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as
follows:

 

Debtors:



Cubic Energy, Inc.
9870 Plano Road
Dallas, Texas 75238
Fax: (972) 681-9687
Attn: Calvin A. Wallen, III

 

Reorganized Cubic Asset Debtors:

Cubic Energy, Inc.
9870 Plano Road
Dallas, Texas 75238
Fax: (972) 681-9687
Attn: Anchorage/Bkrptcy Notices

 

Reorganized Cubic Louisiana:



Wells Fargo Energy Capital
Attn: Mr. Zachary D. Winegrad
1000 Louisiana, 9th Floor
Houston, TX 77002

 

 

 

 

 

with a copy to:



HOLLAND & KNIGHT LLP
200 Crescent Court
Suite 1600
Dallas, Texas 75201
Fax: (214) 964-9501
Attn: Robert W. Jones

 

with a copy to:



SULLIVAN & CROMWELL LLP
125 Broad Street
New York, New York 10004
Fax: (212) 558-3588

Attn: Michael H. Torkin
David R. Zylberberg

 

with a copy to:



Michael D. Rubenstein
Liskow & Lewis
1001 Fannin Street, Suite 1800
Houston, TX 77002

 

G.                                   No Prejudice

 

12.7                        If the Confirmation Order is vacated or the
Effective Date has not occurred within six months of the last day of the
Confirmation Hearing, then (a) the Confirmation Order shall be vacated, (b) the
Plan shall be null and void in all respects, (c) no distributions under the Plan
shall be made, (d) the Debtors and all Holders of Claims and Interests shall be
restored to the status quo ante as of the day immediately preceding the
Confirmation Date and (e) nothing contained in the Plan or the Disclosure
Statement shall: (i) be deemed to constitute a waiver or release of any Claims
against, or Interests in, the Debtors; (ii) prejudice in any manner the rights
of the Debtors, the Prepetition Secured Noteholders, or WFEC; or
(iii) constitute an admission, acknowledgment, offer or undertaking by the
Debtors, the Prepetition Secured Noteholders or WFEC, in any respect.

 

H.                                   Inconsistency

 

12.8                        In the event of any inconsistency among the Plan,
the Solicitation and Disclosure Statement, the Plan Supplement, any exhibit or
schedule to the Plan, or any other instrument or document created or executed
pursuant to the Plan, the provisions of the Plan shall govern.

 

44

--------------------------------------------------------------------------------


 

I.                                        Schedules and Exhibits

 

12.9                        Other than for purposes of Section 12.3, all
exhibits and schedules to the Plan, including the Plan Supplement, are
incorporated into and are a part of the Plan as if fully set forth herein.

 

J.                                      Governing Law

 

12.10                 Unless a rule of law or procedure is supplied by federal
law (including the Bankruptcy Code and Bankruptcy Rules), (a) the laws of the
State of New York shall govern the construction and implementation of the Plan,
(b) the laws of the state of incorporation of the applicable Debtor shall govern
corporate governance matters with respect to such Debtor, and (c) the laws of
the state of incorporation or formation of the Reorganized Debtor shall govern
corporate governance matters with respect to such Reorganized Debtor, in each
case, without giving effect to the principles of conflicts of law thereof.

 

[Remainder of Page Intentionally Blank — Signature Blocks Follow]

 

45

--------------------------------------------------------------------------------


 

Respectfully Submitted, December 10, 2015

 

CUBIC ENERGY, INC.

 

 

 

By:

/s/ Jon S. Ross

 

 

Jon S. Ross

 

 

Executive Vice President, Corporate Secretary

 

 

 

CUBIC ASSET HOLDING, LLC

 

 

 

By:

Cubic Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

By:

/s/ Jon S. Ross

 

 

 

Jon S. Ross

 

 

 

Executive Vice President, Corporate Secretary

 

 

 

CUBIC ASSET, LLC

 

 

 

By:

Cubic Asset Holding, LLC

 

Its:

Sole Member

 

 

By:

Cubic Energy, Inc.

 

 

Its:

Sole Member

 

 

 

By:

/s/ Jon S. Ross

 

 

 

 

Jon S. Ross

 

 

 

 

Executive Vice President, Corporate Secretary

 

 

 

CUBIC LOUISIANA HOLDING, LLC

 

 

 

By:

Cubic Energy, Inc.

 

Its:

Sole Member

 

 

 

 

 

By:

/s/ Jon S. Ross

 

 

 

Jon S. Ross

 

 

 

Executive Vice President, Corporate Secretary

 

 

 

CUBIC LOUISIANA, LLC

 

 

 

By:

Cubic Louisiana Holding, LLC

 

Its:

Sole Member

 

 

By:

Cubic Energy, Inc.

 

 

Its:

Sole Member

 

 

 

By:

/s/ Jon S. Ross

 

 

 

 

Jon S. Ross

 

 

 

 

Executive Vice President, Corporate Secretary

 

 

46

--------------------------------------------------------------------------------